UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (92.2%) (a) Shares Value Aerospace and defense (0.2%) Embraer SA ADR (Brazil) 2,381 $67,144 Airlines (0.8%) Korean Air Lines Co., Ltd. (South Korea) (NON) 6,514 249,466 Auto components (1.5%) Hyundai Mobis (South Korea) 2,118 497,086 Automobiles (2.8%) Brilliance China Automotive Holdings, Inc. (China) (NON) 258,000 252,962 Kia Motors Corp. (South Korea) 9,527 647,376 Beverages (1.1%) Grupo Modelo SA de CV Ser. C (Mexico) 50,749 352,763 Capital markets (0.5%) Yuanta Financial Holding Co., Ltd. (Taiwan) (NON) 352,774 155,420 Chemicals (0.4%) Formosa Chemicals & Fibre Corp. (Taiwan) 55,000 145,571 Commercial banks (14.5%) Agricultural Bank of China, Ltd. (China) 1,127,000 455,937 Bank Mandiri (Persero) Tbk PT (Indonesia) 589,500 432,718 China Construction Bank Corp. (China) 1,476,000 1,023,105 ICICI Bank, Ltd. (India) 10,037 139,990 Industrial and Commercial Bank of China, Ltd. (China) 1,434,000 872,053 Itau Unibanco Holding SA ADR (Preference) (Brazil) 23,720 343,228 Kasikornbank PCL NVDR (Thailand) 97,500 475,012 KB Financial Group, Inc. (South Korea) 14,341 448,365 Sberbank of Russia ADR (Russia) (NON) 59,635 593,184 Commercial services and supplies (0.8%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 7,250 274,889 Communications equipment (0.8%) HTC Corp. (Taiwan) 7,000 100,844 Wistron NeWeb Corp. (Taiwan) 83,348 150,511 Computers and peripherals (1.5%) Asustek Computer, Inc. (Taiwan) 24,000 240,418 LITE-ON IT Corp. (Taiwan) 262,000 250,168 Construction and engineering (4.2%) Daelim Industrial Co., Ltd. (South Korea) 5,000 422,368 Empresas ICA SAB de CV (Mexico) (NON) 227,629 340,725 KEPCO Engineering & Construction Co., Inc. (South Korea) 4,140 255,714 Samsung Engineering Co., Ltd. (South Korea) 2,179 347,089 Construction materials (4.1%) Asia Cement Corp. (Taiwan) 252,000 300,985 China National Building Material Co., Ltd. (China) 274,000 332,547 China Shanshui Cement Group, Ltd. (China) 366,000 291,893 Siam Cement PCL NVDR (Thailand) 39,500 424,611 Diversified financial services (2.9%) African Bank Investments, Ltd. (South Africa) 113,359 486,263 BM&F Bovespa SA (Brazil) 46,800 221,603 FirstRand, Ltd. (South Africa) 77,694 236,545 Electrical equipment (0.8%) Harbin Electric Co., Ltd. (China) 260,000 252,243 Electronic equipment, instruments, and components (2.9%) Hollysys Automation Technologies, Ltd. (China) (NON) 36,098 324,160 Hon Hai Precision Industry Co., Ltd. (Taiwan) 130,072 381,309 Tripod Technology Corp. (Taiwan) 82,900 231,080 Energy equipment and services (1.5%) Eurasia Drilling Co., Ltd. GDR (Russia) 19,511 491,834 Food and staples retail (1.8%) Spar Group, Ltd. (The) (South Africa) 16,646 215,503 Walmart De Mexico SAB de CV Ser. V (Mexico) 152,349 368,074 Food products (2.8%) First Resources, Ltd. (Singapore) 169,000 218,365 Golden Agri-Resources, Ltd. (Singapore) 408,000 205,805 M Dias Branco SA (Brazil) 8,000 221,137 Universal Robina Crop. (Philippines) 147,030 219,675 Zhongpin, Inc. (China) (NON) 6,972 65,885 Gas utilities (0.5%) China Resources Gas Group, Ltd. (China) 92,000 175,192 Household durables (0.7%) Woongjin Coway Company, Ltd. (South Korea) 7,370 220,429 Independent power producers and energy traders (0.6%) China WindPower Group, Ltd. (China) (NON) 5,370,000 204,102 Industrial conglomerates (0.7%) Alliance Global Group, Inc. (Philippines) 753,100 215,691 Internet software and services (2.9%) Baidu, Inc. ADR (China) (NON) 2,172 255,796 Daum Communications Corp. (South Korea) 2,516 215,520 Mail.ru Group., Ltd. GDR (Russia) (NON) 6,162 194,326 Tencent Holdings, Ltd. (China) 10,800 296,941 Machinery (1.3%) China Automation Group, Ltd. (China) 715,000 186,084 China National Materials Co., Ltd. (China) 785,000 250,826 Media (0.8%) Major Cineplex Group PCL (Thailand) 417,800 253,451 Metals and mining (4.0%) Gold Fields, Ltd. (South Africa) 21,233 282,857 MMX Mineracao e Metalicos SA (Brazil) (NON) 49,720 156,296 Sterlite Industries (India), Ltd. (India) 65,820 110,232 Sterlite Industries (India), Ltd. ADR (India) 19,980 133,267 Vale SA ADR (Brazil) 11,633 213,000 Vale SA ADR (Preference) (Brazil) 23,014 417,014 Oil, gas, and consumable fuels (8.5%) CNOOC, Ltd. (China) 189,000 341,885 Gazprom OAO ADR (Russia) (London International Exchange) 48,625 430,251 Gazprom OAO ADR (Russia) (OTC U.S. Exchange) 7,564 66,412 Lukoil OAO ADR (Russia) 13,196 689,849 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 64,654 330,186 Pacific Rubiales Energy Corp. (Colombia) 10,111 265,195 Petroleo Brasileiro SA ADR (Preference) (Brazil) 20,006 378,113 PT Adaro Energy Tbk (Indonesia) 2,047,500 320,194 Real estate management and development (5.1%) BR Malls Participacoes SA (Brazil) 40,271 443,274 BR Properties SA (Brazil) 20,700 235,035 Brasil Brokers Particioacoes SA (Brazil) 56,912 168,463 C C Land Holdings, Ltd. (China) (NON) 917,000 212,664 China Overseas Land & Investment, Ltd. (China) 100,000 208,979 LSR Group OJSC GDR (Russia) 34,138 140,757 Multiplan Empreendimentos Imobilliarios SA (Brazil) 10,300 244,624 Road and rail (1.3%) Localiza Rent a Car SA (Brazil) 26,030 413,000 Semiconductors and semiconductor equipment (7.3%) Samsung Electronics Co., Ltd. (South Korea) 1,842 1,889,991 SK Hynix, Inc. (South Korea) (NON) 15,980 312,763 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 73,889 210,666 Software (0.5%) Perfect World Co., Ltd. ADR (China) 15,632 159,290 Specialty retail (2.2%) Cia Hering (Brazil) 23,002 477,866 Lewis Group, Ltd. (South Africa) 27,221 235,271 Textiles, apparel, and luxury goods (0.7%) LG Fashion Corp. (South Korea) 8,030 215,675 Thrifts and mortgage finance (1.3%) Housing Development Finance Corp., Ltd. (HDFC) (India) 17,719 206,557 LIC Housing Finance, Ltd. (India) 49,751 210,007 Tobacco (1.5%) KT&G Corp. (South Korea) 7,160 476,828 Transportation infrastructure (0.6%) CCR SA (Brazil) 25,781 200,690 Wireless telecommunication services (5.8%) America Movil SAB de CV ADR Ser. L (Mexico) 8,900 209,684 Bharti Airtel, Ltd. (India) 53,703 289,326 China Mobile, Ltd. (China) 64,500 652,350 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 22,010 391,317 TIM Participacoes SA ADR (Brazil) 14,670 358,682 Total common stocks (cost $33,628,431) INVESTMENT COMPANIES (0.5%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 122,100 $167,067 Total investment Companies (cost $170,088) SHORT-TERM INVESTMENTS (7.4%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 2,426,236 $2,426,236 Total short-term investments (cost $2,426,236) TOTAL INVESTMENTS Total investments (cost $36,224,755) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $32,730,795. (b) The aggregate identified cost on a tax basis is $36,414,269, resulting in gross unrealized appreciation and depreciation of $1,936,323 and $5,566,798, respectively, or net unrealized depreciation of $3,630,475. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $755 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,421,023 and $8,015,668, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 21.3% South Korea 19.8 Brazil 14.9 Russia 8.0 United States 7.4 Taiwan 6.6 South Africa 4.4 Mexico 3.9 Thailand 3.5 India 3.3 Indonesia 2.3 Philippines 1.3 Singapore 1.3 Chile 1.2 Colombia 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $2,564,845 $235,271 $— Consumer staples 2,128,532 215,503 — Energy 1,701,985 1,611,934 — Financials 6,497,034 1,456,749 — Industrials 3,475,929 — — Information technology 5,019,457 194,326 — Materials 2,525,416 282,857 — Telecommunication services 1,901,359 — — Utilities 379,294 — — Total common stocks — Investment companies 167,067 — — Short-term investments 2,426,236 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/12 (Unaudited) SENIOR LOANS (84.0%) (a) (c) Principal amount Value Advertising and marketing services (1.1%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $2,940,063 $2,736,708 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,167,574 2,159,834 Automotive (0.9%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 2,972,513 2,963,842 Schaeffler AG bank term loan FRN Ser. C2, 6s, 2017 (Germany) 1,000,000 995,625 Basic materials (3.7%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 2,250,000 2,192,344 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 2,000,000 1,925,000 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,029,400 2,938,518 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 1,130,688 1,109,487 Styron Corp. bank term loan FRN 6s, 2017 2,550,834 2,281,403 Taminco Global Chemical Corp. bank term loan FRN 5 1/4s, 2019 2,000,000 1,992,500 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 899,643 890,271 Tronox, Inc. bank term loan FRN Ser. DD, 1s, 2017 (U) 245,357 243,006 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 3,000,000 3,007,500 Broadcasting (4.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 6,817,423 5,307,793 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 2,392,755 2,374,809 Entercom Radio, LLC bank term loan FRN Ser. B, 6 1/4s, 2018 2,860,000 2,855,232 Gray Television, Inc. bank term loan FRN Ser. B, 3.74s, 2014 2,863,531 2,834,895 LIN Television Corp. bank term loan FRN Ser. B, 5s, 2018 997,500 997,500 Radio One, Inc. bank term loan FRN Ser. B, 7.515s, 2016 1,477,228 1,447,683 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 5,656,788 5,185,153 Building materials (1.4%) Goodman Global, Inc. bank term loan FRN 9s, 2017 698,727 706,588 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 990,526 988,757 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 1,638,150 1,634,738 Roofing Supply Group, LLC bank term loan FRN Ser. B, 6 1/2s, 2019 3,000,000 2,992,500 Capital goods (5.2%) Autoparts Holdings, Ltd. bank term loan FRN 10 1/2s, 2018 (New Zealand) 1,000,000 910,000 Colfax Corp. bank term loan FRN Ser. B, 4 1/2s, 2019 1,995,000 1,988,995 Generac Power Systems, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 3,000,000 2,970,000 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 2,866,630 2,849,611 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 2,490,000 2,485,643 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 1,940,138 1,929,831 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 1,845,553 1,846,323 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 3,427,626 3,429,055 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 1,000,000 Sequa Corp. bank term loan FRN 6 1/4s, 2014 997,500 992,513 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,380,000 1,386,900 SRAM Corp. bank term loan FRN 4.771s, 2018 522,035 520,077 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 995,000 998,109 Commercial and consumer services (3.8%) Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 807,601 787,410 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 4,175,928 4,113,289 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,743,590 1,723,974 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.239s, 2014 2,338,073 2,258,188 Sabre Holdings Corp. bank term loan FRN 5.989s, 2017 4,136,182 3,928,339 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.795s, 2014 1,205,001 1,173,119 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 120,198 117,018 Travelport, LLC bank term loan FRN Ser. B, 4.968s, 2015 2,996,292 2,692,917 Travelport, LLC bank term loan FRN Ser. S, 4.97s, 2015 674,231 605,966 Communication services (7.6%) AMC Networks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,985,000 1,966,804 Asurion Corp. bank term loan FRN 9s, 2019 1,500,000 1,504,286 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 2,362,955 2,325,665 Atlantic Broadband Finance, LLC bank term loan FRN 9 3/4s, 2019 1,000,000 987,500 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 1,000,000 995,250 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.741s, 2014 500,000 491,013 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 2,500,000 2,433,483 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.72s, 2016 1,983,062 1,970,668 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 2,992,500 2,949,857 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 2,967,519 2,937,844 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 2,125,000 2,067,625 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 2,670,000 2,648,723 Level 3 Financing, Inc. bank term loan FRN Ser. B3, 5 3/4s, 2018 1,500,000 1,488,047 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 2,340,030 2,283,285 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 2,977,500 2,947,725 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 2,500,000 2,468,750 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 2,229,820 2,096,030 Consumer (1.1%) Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 3,073,587 3,068,976 Visant Corp. bank term loan FRN 5 1/4s, 2016 1,883,759 1,816,259 Consumer cyclicals (1.7%) Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,708,133 Aramark Corp. bank term loan FRN Ser. C, 0.091s, 2016 113,542 112,335 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 229,713 232,329 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 3,129,539 2,759,023 Toys “R” Us, Inc. bank term loan FRN 6s, 2016 2,947,500 2,911,269 Consumer staples (9.2%) ACCO Brands Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 1,492,500 1,490,634 Avis Budget Car Rental, LLC bank term loan FRN Ser. C, 4 1/4s, 2019 2,000,000 1,990,000 Avis Budget Group, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 318,929 318,530 BJ's Wholesale Club, Inc. bank term loan FRN 10s, 2018 1,000,000 1,025,000 BJ's Wholesale Club, Inc. bank term loan FRN 5 1/4s, 2018 1,990,000 1,994,975 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,540,318 2,512,798 Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 3,645,755 3,393,038 Dave & Buster's, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,389,026 1,385,553 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 758,442 753,939 Dean Foods Co. bank term loan FRN Ser. B2, 3.49s, 2017 1,459,302 1,441,061 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,332,287 4,240,226 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,274,313 1,264,490 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,200,000 3,184,000 NPC International, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 2,000,000 1,990,000 Pinnacle Foods Finance, LLC / Pinnacle Foods Finance Corp. bank term loan FRN Ser. E, 4 3/4s, 2018 1,000,000 993,438 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,787,879 1,788,624 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,285,175 3,260,536 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 961,711 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 1,474,589 1,442,886 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,970,000 2,950,511 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 951,055 939,167 Wendy's International, Inc. bank term loan FRN Ser. DD, 4 3/4s, 2019 (U) 758,945 749,458 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 1,409,040 1,401,995 Energy (2.5%) Buffalo Gulf Coast Terminals bank term loan FRN 7 1/2s, 2017 1,990,000 1,990,000 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 600,000 584,550 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 2,905,000 2,903,184 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,337,204 2,081,781 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,562,100 3,524,570 Entertainment (1.7%) AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 1/4s, 2018 1,745,000 1,736,275 Formula One Holdings, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2017 (United Kingdom) GBP 3,000,000 2,984,463 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 $2,800,000 2,775,500 Financials (4.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 3,820,000 3,506,443 CB Richard Ellis Services, Inc. bank term loan FRN Ser. C, 3.489s, 2018 1,385,000 1,357,300 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 1,648,273 1,640,719 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 640,575 629,365 International Lease Finance Corp. bank term loan FRN Ser. T2, 4 3/4s, 2016 1,000,000 995,000 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 550,000 550,917 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,550,000 2,542,562 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,045,000 1,058,933 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,500,000 1,510,313 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.969s, 2017 1,354,969 1,338,863 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.968s, 2017 1,390,711 1,368,981 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 2,034,028 2,034,028 Gaming and lottery (2.9%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,953,500 1,945,178 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.739s, 2015 3,046,875 3,004,980 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 790,000 771,238 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 3,358,646 3,325,060 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 1,371,070 1,299,660 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 780,450 739,802 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,251,500 2,251,500 Health care (10.3%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,830,217 1,702,102 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 2,774,379 2,746,635 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 3,000,000 2,950,314 Biomet, Inc. bank term loan FRN Ser. B, 3.373s, 2015 1,834,617 1,791,045 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,979,130 1,977,893 ConvaTec, Inc. bank term loan FRN Ser. B, 5 3/4s, 2016 2,904,009 2,885,859 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 3,689,179 3,630,152 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,214,151 2,206,789 HCA, Inc. bank term loan FRN Ser. B3, 3.489s, 2018 2,672,010 2,588,093 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 3,366,563 3,316,737 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,262,150 2,219,735 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,488,750 1,418,034 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 3,306,713 3,328,560 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,284,080 3,210,188 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,830,413 1,830,870 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 900,000 905,625 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 2,977,500 2,929,116 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 (Canada) 2,000,000 1,958,750 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,940,522 2,928,578 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 4.341s, 2016 339,369 309,674 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 1,016,875 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 2,646,023 2,414,496 Realogy Corp. bank term loan FRN Ser. C, 3.341s, 2013 93,571 88,893 Lodging/Tourism (0.4%) Station GVR Acquisition, LLC bank term loan FRN 6 1/4s, 2016 1,854,767 1,842,016 Media (1.2%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.295s, 2013 7,171 7,113 Nielsen Finance LLC bank term loan FRN Ser. C, 3.491s, 2016 2,275,680 2,256,480 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.991s, 2016 1,393,175 1,370,536 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,951,603 1,936,965 Publishing (1.8%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 2,219,237 2,009,201 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 1,309,895 1,297,887 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 172,311 53,057 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 2,003,205 616,821 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 747,465 230,157 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 135,726 60,126 Supermedia, Inc. bank term loan FRN 11s, 2015 2,192,242 1,247,752 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 4,264,063 2,758,072 Retail (6.0%) Academy, Ltd. bank term loan FRN 6s, 2018 2,992,500 2,988,729 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 3,258,833 3,245,253 Gymboree Corp. bank term loan FRN 5s, 2018 1,289,460 1,195,330 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,960,000 3,862,239 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,336,111 1,328,318 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 1,662,833 1,668,375 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 1,380,847 1,377,395 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,067,429 2,046,754 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 3,968,000 3,901,659 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,940,000 2,898,840 Yankee Candle Co., Inc. bank term loan FRN 5 1/4s, 2019 2,500,000 2,479,688 Technology (7.0%) Avaya, Inc. bank term loan FRN Ser. B3, 4.991s, 2017 4,985,552 4,428,831 Ceridian Corp. bank term loan FRN 3.239s, 2014 2,442,510 2,313,057 Epicor Software Corp. bank term loan FRN 5s, 2018 1,392,485 1,362,198 First Data Corp. bank term loan FRN 4.24s, 2018 5,990,668 5,430,918 First Data Corp. bank term loan FRN Ser. B1, 2.99s, 2014 385,978 365,433 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 155,772 147,506 Freescale Semiconductor, Inc. bank term loan FRN 4.489s, 2016 4,275,675 4,009,514 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 6 3/4s, 2019 2,500,000 2,495,833 Lawson Software, Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 4,645,000 4,634,841 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,250,000 1,220,313 NXP Funding, LLC. bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 995,000 977,588 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.948s, 2016 2,450,794 2,429,350 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 1,970,000 1,955,225 Transportation (0.9%) RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 1,500,000 1,492,500 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 2,411,295 2,397,731 Utilities and power (4.1%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 1,980,000 1,957,725 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,188,000 1,167,507 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 995,000 1,023,191 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 995,000 1,006,609 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 3,430,000 3,329,673 GenOn Energy, Inc. bank term loan FRN Ser. B, 6s, 2017 2,955,000 2,909,198 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 2,000,000 1,929,166 NRG Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 1,985,000 1,962,669 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 5,330,362 3,098,939 Total senior loans (cost $388,191,856) CORPORATE BONDS AND NOTES (12.3%) (a) Principal amount Value Basic materials (1.2%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $1,000,000 $1,001,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 1,217,000 1,098,343 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,050,000 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,047,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 506,250 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 1,025,000 779,000 Capital goods (1.1%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 1,032,500 Berry Plastics Corp. company guaranty sr. notes FRN 5.217s, 2015 3,000,000 2,985,000 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.841s, 2014 1,000,000 955,000 Communication services (2.5%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 850,000 862,750 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,193,258 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,254,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 1,000,000 1,077,500 iPCS, Inc. company guaranty sr. notes FRN 2.591s, 2013 1,440,000 1,411,200 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 1,000,000 952,500 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,750,000 1,710,625 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 455,000 485,713 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH bonds FRB 5.126s, 2018 (Germany) EUR 1,250,000 1,545,626 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 $500,000 526,250 Consumer cyclicals (3.1%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,099,000 1,148,455 Aramark Corp. company guaranty sr. unsec. notes FRN 3.966s, 2015 1,000,000 995,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 500,000 531,250 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 793,125 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,097,000 1,250,580 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 2,000,000 2,525,000 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.146s, 2014 625,000 625,006 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,000,000 1,130,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 561,250 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 843,750 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 740,835 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 315,000 326,025 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,015,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 561,250 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,000,000 1,062,500 Consumer staples (0.7%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.967s, 2014 1,350,000 1,319,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,133,750 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 567,500 Libbey Glass, Inc. sr. notes 10s, 2015 46,000 48,990 Energy (1.4%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,055,000 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 850,000 892,500 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,000,000 1,065,000 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 600,000 639,000 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 750,000 806,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.093s, 2014 1,425,000 1,411,109 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 530,000 Financials (1.3%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,000,000 997,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 1,000,000 957,938 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 500,000 497,500 Citigroup, Inc. sub. notes 5s, 2014 750,000 766,850 Goldman Sachs Group LP sr. unsec. notes FRN 1.466s, 2014 1,500,000 1,463,337 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,200,000 1,159,080 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.342s, 2014 190,000 173,375 Health care (0.5%) Select Medical Holdings Corp. sr. unsec. notes FRN 6.494s, 2015 1,000,000 947,500 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 320,000 323,200 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,020,000 Technology (0.1%) L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 487,000 497,958 Utilities and power (0.4%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 806,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,500,000 873,750 Total corporate bonds and notes (cost $55,706,095) U.S. TREASURY OBLIGATIONS (-%) (a) Principal amount Value U.S. Treasury notes 1 1/4s, October 31, 2015 (i) $119,000 $122,370 Total u.s. treasury obligations (cost $122,370) COMMON STOCKS (-%) (a) Shares Value Harry & David Holdings, Inc. (F) (NON) 305 $28,975 Total common stocks (cost $500,000) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.092% to 0.096%, August 23, 2012 $202,000 $201,970 U.S. Treasury bills with an effective yield of 0.066%, June 28, 2012 120,000 119,994 U.S. Treasury bills zero %, June 28, 2012 (i) 111,000 111,000 Putnam Money Market Liquidity Fund 0.12% (e) 12,900,672 12,900,672 Total short-term investments (cost $13,333,621) TOTAL INVESTMENTS Total investments (cost $457,853,942) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $6,602,985) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 6/20/12 $3,855,558 $4,131,778 $276,220 Royal Bank of Scotland PLC (The) Euro Buy 6/20/12 742,942 795,850 (52,908) State Street Bank and Trust Co. Euro Buy 6/20/12 138,993 149,026 (10,033) UBS AG Euro Buy 6/20/12 1,424,550 1,526,331 (101,781) Total Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $452,205,957. (b) The aggregate identified cost on a tax basis is $457,874,016, resulting in gross unrealized appreciation and depreciation of $4,439,779 and $13,649,693, respectively, or net unrealized depreciation of $9,209,914. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,481 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $75,183,399 and $68,615,100, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $1,004,302, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Tronox, Inc. $245,357 Wendy's International, Inc. 758,945 Totals At the close of the reporting period, the fund maintained liquid assets totaling $159,589 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $164,722 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $— $— $28,975 Total common stocks — — Corporate bonds and notes — 55,536,253 — Senior loans — 379,642,868 — U.S. Treasury Obligations — 122,370 — Short-term investments 12,900,672 432,964 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $111,498 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $276,220 $164,722 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Air freight and logistics (1.4%) FedEx Corp. 2,300 $205,022 Auto components (1.6%) American Axle & Manufacturing Holdings, Inc. (NON) 12,200 112,972 Valeo SA (France) 2,920 124,352 Automobiles (6.9%) Fiat SpA (Italy) (NON) 38,160 180,700 Fiat SpA (Rights) (Italy) (F) 38,160 — Fiat SpA (Rights) (Italy) (F) 38,160 — Ford Motor Co. 22,360 236,122 Nissan Motor Co., Ltd. (Japan) 37,500 362,749 Porsche Automobil Holding SE (Preference) (Germany) 1,932 99,132 Toyota Motor Corp. (Japan) 3,800 147,422 Beverages (6.5%) Anheuser-Busch InBev NV (Belgium) 4,374 296,059 Beam, Inc. 1,600 96,896 Coca-Cola Enterprises, Inc. 11,620 317,923 Diageo PLC (United Kingdom) 10,475 249,713 Building products (1.3%) Fortune Brands Home & Security, Inc. (NON) 8,304 187,836 Chemicals (1.3%) Monsanto Co. 2,400 185,280 Commercial services and supplies (0.7%) ACCO Brands Corp. (NON) 11,100 101,232 Distributors (0.6%) LKQ Corp. (NON) 2,300 83,812 Food and staples retail (3.1%) Lawson, Inc. (Japan) 4,200 294,257 WM Morrison Supermarkets PLC (United Kingdom) 40,051 170,583 Food products (13.2%) Associated British Foods PLC (United Kingdom) 5,284 96,927 Bunge, Ltd. 1,800 107,100 Danone (France) 4,727 303,445 Hershey Co. (The) 3,100 207,266 Kerry Group PLC Class A (Ireland) 6,197 267,441 Mead Johnson Nutrition Co. 2,470 199,428 Nestle SA (Switzerland) 6,890 391,355 Post Holdings, Inc. (NON) 7,700 231,539 Sara Lee Corp. 7,100 148,390 Hotels, restaurants, and leisure (4.1%) Asia Entertainment & Resources, Ltd. (Hong Kong) (S) 24,510 113,972 Compass Group PLC (United Kingdom) 23,923 234,624 Las Vegas Sands Corp. 2,300 106,214 Wyndham Worldwide Corp. 3,228 160,754 Household durables (0.3%) Sharp Corp. (Japan) 8,000 41,960 Household products (3.9%) Colgate-Palmolive Co. 3,300 324,390 Procter & Gamble Co. (The) 4,069 253,458 Internet and catalog retail (7.0%) Amazon.com, Inc. (NON) 1,800 383,238 HomeAway, Inc. (NON) 4,800 112,800 Priceline.com, Inc. (NON) 580 362,784 Rakuten, Inc. (Japan) 165 176,455 Internet software and services (2.4%) Baidu, Inc. ADR (China) (NON) 2,400 282,648 Tencent Holdings, Ltd. (China) 2,900 79,734 Leisure equipment and products (1.4%) Hasbro, Inc. 5,860 207,561 Machinery (0.8%) Stanley Black & Decker, Inc. 1,800 119,250 Media (8.1%) British Sky Broadcasting Group PLC (United Kingdom) 13,756 146,211 Interpublic Group of Companies, Inc. (The) 17,320 179,955 Pearson PLC (United Kingdom) 15,529 272,274 Time Warner, Inc. 10,620 366,071 WPP PLC (Ireland) 20,350 243,105 Multiline retail (6.2%) Dollar General Corp. (NON) 6,670 326,230 Macy's, Inc. 5,700 216,885 Nordstrom, Inc. 2,200 104,214 Target Corp. 4,620 267,544 Personal products (0.9%) Avon Products, Inc. 7,800 129,090 Professional services (1.4%) Nielsen Holdings NV (NON) 7,700 213,598 Real estate management and development (2.1%) BR Malls Participacoes SA (Brazil) 13,000 143,094 Daito Trust Construction Co., Ltd. (Japan) 1,900 167,305 Road and rail (2.2%) Hertz Global Holdings, Inc. (NON) 11,600 157,876 Localiza Rent a Car SA (Brazil) 10,800 171,356 Software (0.4%) Perfect World Co., Ltd. ADR (China) 6,430 65,522 Specialty retail (8.0%) American Eagle Outfitters, Inc. 9,100 175,721 AutoZone, Inc. (NON) 200 76,052 Bed Bath & Beyond, Inc. (NON) 5,140 371,365 Best Buy Co., Inc. 6,720 125,798 Cia Hering (Brazil) 8,100 168,277 Kingfisher PLC (United Kingdom) 61,812 269,659 Textiles, apparel, and luxury goods (2.8%) Christian Dior SA (France) 1,665 218,511 Coach, Inc. 2,900 195,605 Tobacco (10.2%) British American Tobacco (BAT) PLC (United Kingdom) 7,580 356,861 Japan Tobacco, Inc. (Japan) 65 362,494 Lorillard, Inc. 1,500 185,400 Philip Morris International, Inc. 7,280 615,236 Total common stocks (cost $13,415,904) CONVERTIBLE BONDS AND NOTES (1.0%) (a) Principal amount Value TUI Travel PLC cv. sr. unsec. bonds 6s, 2014 (United Kingdom) GBP 100,000 $144,873 Total convertible bonds and notes (cost $141,161) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 104,500 $104,500 Putnam Money Market Liquidity Fund 0.12% (e) 301,252 301,252 Total short-term investments (cost $405,752) TOTAL INVESTMENTS Total investments (cost $13,962,817) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $7,450,582) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $110,299 $116,673 $(6,374) British Pound Sell 6/20/12 430,429 452,782 22,353 Canadian Dollar Buy 6/20/12 55,261 57,685 (2,424) Euro Sell 6/20/12 40,436 43,304 2,868 Swedish Krona Sell 6/20/12 23,758 25,649 1,891 Swiss Franc Sell 6/20/12 33,673 35,963 2,290 Barclays Bank PLC Australian Dollar Buy 6/20/12 40,949 43,350 (2,401) British Pound Sell 6/20/12 205,428 216,185 10,757 Euro Sell 6/20/12 110,922 118,869 7,947 Hong Kong Dollar Buy 6/20/12 100,668 100,794 (126) Japanese Yen Buy 6/20/12 199,182 194,632 4,550 Singapore Dollar Buy 6/20/12 29,568 30,711 (1,143) Swedish Krona Buy 6/20/12 37,103 40,064 (2,961) Swiss Franc Buy 6/20/12 64,875 69,354 (4,479) Citibank, N.A. Australian Dollar Buy 6/20/12 53,496 56,627 (3,131) British Pound Buy 6/20/12 209,589 220,612 (11,023) Danish Krone Buy 6/20/12 16,777 17,838 (1,061) Euro Sell 6/20/12 75,803 81,252 5,449 Hong Kong Dollar Buy 6/20/12 105,628 105,608 20 Hong Kong Dollar Sell 6/20/12 105,628 105,687 59 Swiss Franc Buy 6/20/12 73,113 78,188 (5,075) Credit Suisse AG Australian Dollar Buy 6/20/12 116,233 123,046 (6,813) British Pound Buy 6/20/12 11,250 11,835 (585) Euro Sell 6/20/12 29,554 31,660 2,106 Japanese Yen Sell 6/20/12 293,411 287,499 (5,912) Swiss Franc Buy 6/20/12 52,930 56,567 (3,637) Deutsche Bank AG British Pound Sell 6/20/12 10,171 10,703 532 Euro Sell 6/20/12 224,688 240,807 16,119 Swedish Krona Buy 6/20/12 40,735 43,954 (3,219) Swiss Franc Sell 6/20/12 7,311 7,816 505 Goldman Sachs International Australian Dollar Sell 6/20/12 62,639 66,313 3,674 British Pound Buy 6/20/12 243,185 255,857 (12,672) Euro Buy 6/20/12 4,946 5,297 (351) Japanese Yen Buy 6/20/12 133,440 130,444 2,996 HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 43,478 45,974 (2,496) British Pound Sell 6/20/12 82,295 86,603 4,308 Canadian Dollar Sell 6/20/12 28,550 29,824 1,274 Euro Buy 6/20/12 70,980 75,921 (4,941) Hong Kong Dollar Sell 6/20/12 4,729 4,731 2 Singapore Dollar Buy 6/20/12 10,554 10,963 (409) Swiss Franc Buy 6/20/12 31,923 34,144 (2,221) JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/20/12 87,150 92,249 5,099 British Pound Buy 6/20/12 182,004 191,526 (9,522) Canadian Dollar Buy 6/20/12 49,648 51,876 (2,228) Euro Sell 6/20/12 119,702 124,949 5,247 Hong Kong Dollar Sell 6/20/12 67,219 67,256 37 Japanese Yen Sell 6/20/12 239,275 233,862 (5,413) Singapore Dollar Buy 6/20/12 40,355 41,923 (1,568) Swedish Krona Buy 6/20/12 46,402 50,126 (3,724) Swiss Franc Buy 6/20/12 63,022 67,410 (4,388) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 30,347 32,075 (1,728) British Pound Sell 6/20/12 416,250 437,492 21,242 Canadian Dollar Sell 6/20/12 10,839 11,320 481 Euro Sell 6/20/12 50,452 54,617 4,165 Japanese Yen Sell 6/20/12 220,021 214,920 (5,101) Swiss Franc Buy 6/20/12 54,269 58,027 (3,758) State Street Bank and Trust Co. Canadian Dollar Buy 6/20/12 101,425 105,982 (4,557) Euro Sell 6/20/12 94,228 101,635 7,407 Swedish Krona Buy 6/20/12 42,152 45,533 (3,381) UBS AG British Pound Sell 6/20/12 337,809 355,499 17,690 Euro Buy 6/20/12 470,275 503,875 (33,600) Swiss Franc Buy 6/20/12 41,602 44,469 (2,867) Westpac Banking Corp. British Pound Buy 6/20/12 102,637 107,998 (5,361) Canadian Dollar Buy 6/20/12 30,776 32,146 (1,370) Euro Buy 6/20/12 171,886 184,133 (12,247) Japanese Yen Buy 6/20/12 478,643 467,899 10,744 Total Key to holding's currency abbreviations GBP British Pound USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $14,837,987. (b) The aggregate identified cost on a tax basis is $13,972,264, resulting in gross unrealized appreciation and depreciation of $2,074,655 and $840,190, respectively, or net unrealized appreciation of $1,234,465. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $102,300. The fund received cash collateral of $104,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $179 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,817,869 and $1,696,144, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $80,252 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.0% United Kingdom 12.8 Japan 10.3 France 4.3 Ireland 3.4 Brazil 3.2 China 2.8 Switzerland 2.6 Belgium 2.0 Italy 1.2 Hong Kong 0.7 Germany 0.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $84,441 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,182,532 $1,788,568 $— Consumer staples 3,472,867 2,132,384 — Financials 310,399 — — Industrials 1,156,170 — — Information technology 427,904 — — Materials 185,280 — — Total common stocks — Convertible bonds and notes — 144,873 — Short-term investments 301,252 104,500 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(22,455) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $161,812 $184,267 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Construction and engineering (1.0%) Fluor Corp. 1,700 $79,696 KBR, Inc. 3,400 86,598 Energy equipment and services (16.4%) Baker Hughes, Inc. 8,100 338,013 Cameron International Corp. (NON) 9,000 411,210 Key Energy Services, Inc. (NON) 6,200 61,442 National Oilwell Varco, Inc. 3,100 206,925 Oil States International, Inc. (NON) 1,800 119,826 Schlumberger, Ltd. 12,750 806,438 Seadrill, Ltd. (Norway) 7,836 260,682 Technip SA (France) 3,960 363,281 TGS-NOPEC Geophysical Co. ASA (Norway) 4,783 119,766 Metals and mining (0.8%) Walter Energy, Inc. 2,700 130,815 Oil, gas, and consumable fuels (81.1%) Alpha Natural Resources, Inc. (NON) 6,300 66,024 Anadarko Petroleum Corp. 5,500 335,500 BG Group PLC (United Kingdom) 44,364 853,950 BP PLC (United Kingdom) 17,717 107,691 Cabot Oil & Gas Corp. Class A 3,800 123,652 Canadian Natural Resources, Ltd. (Canada) 17,400 499,670 Chevron Corp. 11,297 1,110,608 Cobalt International Energy, Inc. (NON) 7,448 168,697 Devon Energy Corp. 3,400 202,368 Energen Corp. 3,400 150,110 ENI SpA (Italy) 27,868 540,423 EOG Resources, Inc. 2,600 258,180 Exxon Mobil Corp. 37,498 2,948,469 Hess Corp. 9,000 393,300 Inpex Corp. (Japan) 67 387,328 Kodiak Oil & Gas Corp. (NON) 10,300 83,533 Kosmos Energy, Ltd. (NON) 7,995 83,308 Linn Energy, LLC (Units) 2,480 88,114 Marathon Oil Corp. 19,200 478,272 Nexen, Inc. (Canada) 11,854 185,927 Noble Energy, Inc. 4,900 413,854 Occidental Petroleum Corp. 1,429 113,277 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 10,100 51,580 Royal Dutch Shell PLC Class A (United Kingdom) 31,955 994,120 Royal Dutch Shell PLC Class A (United Kingdom) 24,728 767,519 Santos, Ltd. (Australia) 14,827 173,171 Southwestern Energy Co. (NON) 11,700 327,951 Swift Energy Co. (NON) 3,300 65,703 Total SA (France) 17,793 769,872 Tullow Oil PLC (United Kingdom) 24,675 547,325 Total common stocks (cost $17,347,776) SHORT-TERM INVESTMENTS (1.5%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 242,655 242,655 Total short-term investments (cost $242,655) TOTAL INVESTMENTS Total investments (cost $17,590,431) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $8,327,924) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $7,100 $7,512 $(412) British Pounds Sell 6/20/12 220,377 231,822 11,445 Canadian Dollar Buy 6/20/12 391,182 408,340 (17,158) Barclays Bank PLC British Pounds Sell 6/20/12 179,846 189,263 9,417 Canadian Dollar Buy 6/20/12 74,133 77,450 (3,317) Euro Buy 6/20/12 139,734 146,444 (6,710) Hong Kong Dollar Buy 6/20/12 52,543 52,522 21 Hong Kong Dollar Sell 6/20/12 52,543 52,572 29 Japanese Yen Buy 6/20/12 102,980 100,627 2,353 Citibank, N.A. Australian Dollar Buy 6/20/12 26,067 27,593 (1,526) British Pounds Buy 6/20/12 500,703 527,037 (26,334) Canadian Dollar Buy 6/20/12 161,525 168,778 (7,253) Euro Buy 6/20/12 26,463 28,365 (1,902) Hong Kong Dollar Buy 6/20/12 101,222 101,202 20 Hong Kong Dollar Sell 6/20/12 101,222 101,278 56 Swiss Franc Buy 6/20/12 95,150 101,754 (6,604) Credit Suisse AG British Pounds Sell 6/20/12 508,870 535,327 26,457 Canadian Dollar Buy 6/20/12 154,460 161,506 (7,046) Euro Buy 6/20/12 118,094 126,507 (8,413) Japanese Yen Buy 6/20/12 105,125 102,737 2,388 Norwegian Krone Sell 6/20/12 42,755 45,684 2,929 Swiss Franc Buy 6/20/12 43,868 46,883 (3,015) Deutsche Bank AG Australian Dollar Buy 6/20/12 47,077 49,775 (2,698) Canadian Dollar Sell 6/20/12 2,419 2,527 108 Goldman Sachs International Australian Dollar Buy 6/20/12 19,356 20,491 (1,135) British Pounds Buy 6/20/12 81,678 85,934 (4,256) Canadian Dollar Sell 6/20/12 326,534 341,153 14,619 Euro Buy 6/20/12 318,298 340,835 (22,537) Japanese Yen Sell 6/20/12 228,158 223,035 (5,123) Norwegian Krone Sell 6/20/12 77,730 82,995 5,265 HSBC Bank USA, National Association British Pounds Sell 6/20/12 183,236 192,830 9,594 Canadian Dollar Buy 6/20/12 81,198 84,822 (3,624) Hong Kong Dollar Buy 6/20/12 101,222 101,217 5 Hong Kong Dollar Sell 6/20/12 101,222 101,202 (20) Norwegian Krone Sell 6/20/12 31,494 33,612 2,118 JPMorgan Chase Bank, N.A. British Pounds Buy 6/20/12 163,356 171,903 (8,547) Canadian Dollar Buy 6/20/12 351,116 369,776 (18,660) Euro Sell 6/20/12 299,007 320,355 21,348 Japanese Yen Buy 6/20/12 55,024 53,779 1,245 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 71,296 75,356 (4,060) British Pounds Buy 6/20/12 141,473 149,369 (7,896) Canadian Dollar Buy 6/20/12 336,889 351,816 (14,927) Euro Sell 6/20/12 742,324 795,187 52,863 Japanese Yen Sell 6/20/12 95,637 93,420 (2,217) Swiss Franc Sell 6/20/12 56,122 60,009 3,887 State Street Bank and Trust Co. Canadian Dollar Buy 6/20/12 39,099 40,856 (1,757) Euro Buy 6/20/12 7,667 8,220 (553) UBS AG British Pounds Sell 6/20/12 243,185 255,920 12,735 Canadian Dollar Sell 6/20/12 6,871 9,268 2,397 Euro Buy 6/20/12 110,427 118,317 (7,890) Norwegian Krone Buy 6/20/12 41,529 44,352 (2,823) Swiss Franc Buy 6/20/12 45,927 49,092 (3,165) Westpac Banking Corp. Australian Dollar Buy 6/20/12 45,229 47,820 (2,591) British Pounds Buy 6/20/12 19,726 20,756 (1,030) Canadian Dollar Buy 6/20/12 145,363 151,833 (6,470) Euro Buy 6/20/12 25,721 27,554 (1,833) Japanese Yen Sell 6/20/12 113,891 111,335 (2,556) Total Key to holding's abbreviations Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $16,389,365. (b) The aggregate identified cost on a tax basis is $17,657,827, resulting in gross unrealized appreciation and depreciation of $1,035,130 and $2,176,114, respectively, or net unrealized depreciation of $1,140,984,. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $244 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,508,681and $2,655,705, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $78,593 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 59.9% United Kingdom 19.8 France 6.9 Canada 4.2 Italy 3.3 Japan 2.3 Norway 2.3 Australia 1 Brazil 0.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $86,829 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $10,652,450 $5,324,629 $— Industrials 166,294 — — Materials 130,815 — — Total common stocks — Short-term investments 242,655 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (34,759) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $181,299 $216,058 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (94.7%) (a) Shares Value Capital markets (15.5%) Apollo Global Management, LLC. Class A 1,400 $16,338 Ashmore Group PLC (United Kingdom) 22,551 118,516 BGP Holdings PLC (Malta) (F) 82,319 102 Blackstone Group LP (The) 6,300 75,852 Charles Schwab Corp. (The) 9,900 123,354 Deutsche Bank AG (Germany) (NON) 4,369 157,697 Fortress Investment Group LLC Class A 7,971 24,630 Franklin Resources, Inc. 1,000 106,790 Goldman Sachs Group, Inc. (The) 1,187 113,596 Invesco, Ltd. 5,800 126,150 KKR & Co. LP 7,500 88,125 Legg Mason, Inc. 1,800 45,810 Macquarie Group, Ltd. (Australia) 3,391 89,087 Morgan Stanley 5,900 78,824 State Street Corp. 5,200 214,292 Commercial banks (32.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 13,670 278,302 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,430 111,360 Barclays PLC (United Kingdom) 51,036 140,312 China Construction Bank Corp. (China) 138,000 95,656 Fifth Third Bancorp 6,800 90,780 HSBC Holdings PLC (London Exchange) (United Kingdom) 14,321 113,110 Industrial and Commercial Bank of China, Ltd. (China) 155,000 94,260 Kasikornbank PCL NVDR (Thailand) 30,100 146,645 KB Financial Group, Inc. (South Korea) 1 31 KeyCorp 8,700 65,250 Mitsubishi UFJ Financial Group, Inc. (Japan) 64,100 278,127 National Bank of Canada (Canada) 1,183 84,368 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 176,089 54,729 Sberbank of Russia ADR (Russia) (NON) 12,280 122,148 Societe Generale SA (France) 3,737 75,278 Standard Chartered PLC (United Kingdom) 9,584 194,366 Toronto-Dominion Bank (Canada) 2,541 194,527 Turkiye Vakiflar Bankasi Tao (Turkey) 36,918 59,082 UniCredit SpA (Italy) (NON) 23,202 71,917 United Overseas Bank, Ltd. (Singapore) 10,000 137,281 Wells Fargo & Co. 14,991 480,461 Consumer finance (2.0%) Capital One Financial Corp. 3,500 179,795 Diversified financial services (10.8%) BM&F Bovespa SA (Brazil) 15,700 74,341 Citigroup, Inc. 12,970 343,834 ING Groep NV GDR (Netherlands) (NON) 18,618 108,843 JPMorgan Chase & Co. 7,947 263,443 ORIX Corp. (Japan) 1,950 168,721 Household durables (0.5%) Persimmon PLC (United Kingdom) 5,381 47,209 Insurance (18.3%) ACE, Ltd. 1,700 122,961 Aflac, Inc. 3,388 135,791 AIA Group, Ltd. (Hong Kong) 47,200 153,856 Allianz SE (Germany) 1,820 164,929 Allstate Corp. (The) 2,200 74,668 AXA SA (France) 4,646 52,717 Brown & Brown, Inc. 5,400 138,240 Marsh & McLennan Cos., Inc. 4,500 143,910 MetLife, Inc. 5,100 148,971 Old Mutual PLC (United Kingdom) 51,566 113,288 Prudential PLC (United Kingdom) 18,978 199,566 SCOR SE (France) 4,256 92,644 XL Group PLC 4,272 87,234 Real estate investment trusts (REITs) (8.1%) American Capital Agency Corp. (R) 1,300 42,471 American Tower Corp. Class A (R) 2,500 162,200 British Land Company PLC (United Kingdom) (R) 14,145 105,336 Digital Realty Trust, Inc. (R) 1,475 104,386 MFA Financial, Inc. (R) 7,180 54,712 Prologis, Inc. (R) 5,108 163,354 Westfield Retail Trust (Australia) (R) 34,910 92,496 Real estate management and development (6.2%) CBRE Group, Inc. (NON) 6,800 111,860 Henderson Land Development Co., Ltd. (Hong Kong) 17,360 87,454 Hysan Development Co., Ltd. (Hong Kong) 29,000 114,333 Mitsui Fudosan Co., Ltd. (Japan) 10,000 166,922 Sun Hung Kai Properties, Ltd. (Hong Kong) 6,000 67,950 Software (0.9%) SS&C Technologies Holdings, Inc. (NON) 3,400 80,172 Total common stocks (cost $8,924,847) WARRANTS (1.0%) (a) (NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 1,309 $12,632 LIC Housing Finance, Ltd. 144A (India) 6/3/14 0.00001 18,680 78,851 Total warrants (cost $99,535) SHORT-TERM INVESTMENTS (5.7%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 507,810 $507,810 Total short-term investments (cost $507,810) TOTAL INVESTMENTS Total investments (cost $9,532,192) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $4,416,381) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 6/20/12 $8,462 $8,958 $(496) Canadian Dollar Buy 6/20/12 134,233 140,240 (6,007) Euro Buy 6/20/12 92,497 99,123 (6,626) Hong Kong Dollar Sell 6/20/12 217,003 216,987 (16) Japanese Yen Buy 6/20/12 31,857 31,129 728 Norwegian Krone Buy 6/20/12 30,268 32,322 (2,054) Swedish Krona Buy 6/20/12 32,109 34,672 (2,563) Swiss Franc Buy 6/20/12 25,641 27,411 (1,770) Citibank, N.A. British Pounds Sell 6/20/12 46,541 48,989 2,448 Danish Krone Buy 6/20/12 19,141 20,351 (1,210) Euro Sell 6/20/12 390,144 418,189 28,045 Hong Kong Dollar Buy 6/20/12 191,865 191,828 37 Hong Kong Dollar Sell 6/20/12 191,865 191,973 108 Norwegian Krone Sell 6/20/12 21,426 22,893 1,467 Singapore Dollar Buy 6/20/12 77,217 80,224 (3,007) Swedish Krona Buy 6/20/12 77,259 83,463 (6,204) Swiss Franc Buy 6/20/12 90,207 96,468 (6,261) Credit Suisse AG Australian Dollar Buy 6/20/12 29,958 31,715 (1,757) British Pounds Sell 6/20/12 32,517 34,208 1,691 Canadian Dollar Buy 6/20/12 60,681 63,449 (2,768) Euro Buy 6/20/12 29,678 31,792 (2,114) Japanese Yen Sell 6/20/12 32,984 32,712 (272) Norwegian Krone Buy 6/20/12 73,088 78,095 (5,007) Singapore Dollar Sell 6/20/12 37,794 38,322 528 Swedish Krona Sell 6/20/12 21,709 22,138 429 Swiss Franc Buy 6/20/12 77,953 82,434 (4,481) Deutsche Bank AG Australian Dollar Buy 6/20/12 9,338 9,873 (535) Canadian Dollar Sell 6/20/12 34,841 36,172 1,331 Euro Buy 6/20/12 59,480 63,747 (4,267) Japanese Yen Buy 6/20/12 43,423 42,423 1,000 Swedish Krona Sell 6/20/12 4,911 5,299 388 Swiss Franc Buy 6/20/12 32,746 35,007 (2,261) Goldman Sachs International Australian Dollar Sell 6/20/12 23,927 24,262 335 Canadian Dollar Buy 6/20/12 61,939 64,712 (2,773) Euro Buy 6/20/12 41,426 44,359 (2,933) Japanese Yen Buy 6/20/12 109,281 106,827 2,454 Norwegian Krone Sell 6/20/12 38,996 41,637 2,641 Swedish Krona Buy 6/20/12 47,957 51,777 (3,820) JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/20/12 63,515 67,231 (3,716) British Pounds Buy 6/20/12 46,233 48,652 (2,419) Canadian Dollar Buy 6/20/12 168,106 176,967 (8,861) Euro Sell 6/20/12 25,721 31,525 5,804 Hong Kong Dollar Sell 6/20/12 76,586 76,629 43 Japanese Yen Buy 6/20/12 52,630 51,439 1,191 Swiss Franc Buy 6/20/12 36,145 38,662 (2,517) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 135,297 143,003 (7,706) British Pounds Sell 6/20/12 38,373 40,332 1,959 Canadian Dollar Sell 6/20/12 2,226 2,325 99 Euro Buy 6/20/12 135,406 145,049 (9,643) Japanese Yen Buy 6/20/12 28,010 27,360 650 Swiss Franc Buy 6/20/12 103 1,102 (999) State Street Bank and Trust Co. Australian Dollar Buy 6/20/12 119,442 126,419 (6,977) Canadian Dollar Buy 6/20/12 34,647 36,204 (1,557) Euro Buy 6/20/12 55,523 59,531 (4,008) Israeli Shekel Buy 6/20/12 14,797 15,222 (425) Japanese Yen Buy 6/20/12 47,117 46,040 1,077 Swedish Krona Buy 6/20/12 15,339 16,570 (1,231) UBS AG British Pounds Sell 6/20/12 214,521 223,996 9,475 Euro Buy 6/20/12 86,314 92,481 (6,167) Israeli Shekel Buy 6/20/12 4,941 5,103 (162) Israeli Shekel Sell 6/20/12 4,941 5,036 95 Norwegian Krone Sell 6/20/12 15,298 16,337 1,039 Swiss Franc Buy 6/20/12 25,847 27,628 (1,781) Westpac Banking Corp. Australian Dollar Buy 6/20/12 1,362 1,440 (78) Canadian Dollar Buy 6/20/12 144,105 150,519 (6,414) Euro Buy 6/20/12 618 662 (44) Japanese Yen Sell 6/20/12 58,040 56,737 (1,303) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $8,910,448. (b) The aggregate identified cost on a tax basis is $9,625,945, resulting in gross unrealized appreciation and depreciation of $455,288 and $1,046,180, respectively, or net unrealized depreciation of $590,892. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $131 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,492,204 and $2,255,887, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $86,637 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 50.1% United Kingdom 12.0 Japan 6.8 Australia 5.1 Hong Kong 4.7 Germany 3.6 Canada 3.1 France 2.4 China 2.1 Thailand 1.6 Singapore 1.5 Russia 1.4 Spain 1.2 Netherlands 1.2 India 0.9 Brazil 0.8 Italy 0.8 Turkey 0.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $3,700,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $88,070 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $47,209 $— Financials 6,307,168 2,001,109 102 Information technology 80,172 — — Total common stocks Warrants $12,632 $78,851 $— Short-term investments 507,810 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (70,148) Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $70,148 Equity contracts 91,483 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Aerospace and defense (32.4%) Embraer SA ADR (Brazil) 8,754 $246,863 General Dynamics Corp. 2,900 185,629 Honeywell International, Inc. 14,228 791,930 L-3 Communications Holdings, Inc. 7,354 501,469 MTU Aero Engines Holding AG (Germany) 3,291 241,120 Northrop Grumman Corp. 3,519 206,741 Precision Castparts Corp. 3,557 591,209 United Technologies Corp. 3,961 293,550 Air freight and logistics (2.9%) Deutsche Post AG (Germany) 3,745 61,775 FedEx Corp. 2,400 213,936 Auto components (4.4%) Johnson Controls, Inc. 13,600 409,904 Automobiles (1.6%) Fiat SpA (Italy) (NON) 11,273 53,381 Fiat SpA Class A (Rights) (Italy) (NON) (F) 11,273 — Fiat SpA Class B (Rights) (Italy) (NON) (F) 11,273 — Nissan Motor Co., Ltd. (Japan) 10,000 96,733 Commercial services and supplies (0.1%) Iron Mountain, Inc. 463 13,126 Construction and engineering (2.7%) Chiyoda Corp. (Japan) 9,000 106,700 Fluor Corp. 700 32,816 JGC Corp. (Japan) 3,000 82,389 KEPCO Engineering & Construction Co., Inc. (South Korea) 555 34,280 Construction materials (0.5%) China Shanshui Cement Group, Ltd. (China) 62,000 49,446 Electrical equipment (4.7%) Hubbell, Inc. Class B 2,000 157,840 Mitsubishi Electric Corp. (Japan) 18,000 141,730 Schneider Electric SA (France) 2,730 146,377 Electronic equipment, instruments, and components (1.1%) Hollysys Automation Technologies, Ltd. (China) (NON) 12,100 108,658 Household durables (1.4%) Lennar Corp. 4,900 133,721 Industrial conglomerates (23.2%) General Electric Co. 54,660 1,043,459 Siemens AG (Germany) 6,060 499,347 Tyco International, Ltd. 12,337 655,835 Machinery (13.0%) China National Materials Co., Ltd. (China) 71,000 22,686 Eaton Corp. 6,587 281,001 Fiat Industrial Class B (Rights) (Italy) (NON) (F) 47,870 2 Fiat Industrial Class A (Rights) (Italy) (NON) (F) 47,870 1 Fiat Industrial SpA (Italy) 47,870 484,373 Illinois Tool Works, Inc. 1,008 56,599 Ingersoll-Rand PLC 1,692 69,897 Invensys PLC (United Kingdom) 26,276 88,887 Joy Global, Inc. 535 29,885 Metso Corp. OYJ (Finland) 2,855 93,871 Timken Co. 942 44,933 Zardoya Otis SA (Spain) 5,383 59,586 Road and rail (1.8%) Union Pacific Corp. 1,500 167,100 Trading companies and distributors (4.9%) Mitsui & Co., Ltd. (Japan) 12,800 180,337 WESCO International, Inc. (NON) 4,758 283,053 Transportation infrastructure (0.4%) Fraport AG (Germany) 835 42,279 Total common stocks (cost $8,809,258) SHORT-TERM INVESTMENTS (6.0%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 566,564 $566,564 Total short-term investments (cost $566,564) TOTAL INVESTMENTS Total investments (cost $9,375,822) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $8,482,201) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $39,490 $41,772 $(2,282) British Pound Sell 6/20/12 17,106 17,995 889 Canadian Dollar Buy 6/20/12 52,551 54,856 (2,305) Euro Buy 6/20/12 137,014 146,729 (9,715) Swedish Krona Buy 6/20/12 198,899 214,724 (15,825) Swiss Franc Sell 6/20/12 40,470 43,222 2,752 Barclays Bank PLC Australian Dollar Buy 6/20/12 37,836 40,055 (2,219) British Pound Buy 6/20/12 125,754 132,338 (6,584) Canadian Dollar Buy 6/20/12 45,970 48,027 (2,057) Euro Buy 6/20/12 299,625 318,959 (19,334) Hong Kong Dollar Sell 6/20/12 3,698 3,722 24 Japanese Yen Sell 6/20/12 193,013 188,604 (4,409) Swedish Krona Sell 6/20/12 45,880 49,542 3,662 Swiss Franc Sell 6/20/12 47,163 50,419 3,256 Citibank, N.A. British Pound Buy 6/20/12 87,997 92,625 (4,628) Canadian Dollar Buy 6/20/12 15,872 16,585 (713) Danish Krone Buy 6/20/12 64,330 68,989 (4,659) Euro Sell 6/20/12 338,949 363,314 24,365 Hong Kong Dollar Buy 6/20/12 322,167 322,105 62 Hong Kong Dollar Sell 6/20/12 322,167 322,348 181 Singapore Dollar Buy 6/20/12 35,078 36,443 (1,365) Swedish Krona Buy 6/20/12 33,154 35,817 (2,663) Swiss Franc Buy 6/20/12 160,746 171,903 (11,157) Credit Suisse AG British Pound Sell 6/20/12 37,911 39,882 1,971 Canadian Dollar Buy 6/20/12 81,198 84,902 (3,704) Euro Sell 6/20/12 73,824 79,083 5,259 Japanese Yen Sell 6/20/12 37,381 38,024 643 Swedish Krona Sell 6/20/12 106,108 112,049 5,941 Swiss Franc Sell 6/20/12 20,183 21,110 927 Deutsche Bank AG Euro Buy 6/20/12 17,065 18,289 (1,224) Swedish Krona Buy 6/20/12 94,084 101,521 (7,437) Swiss Franc Buy 6/20/12 114,407 122,306 (7,899) Goldman Sachs International Australian Dollar Buy 6/20/12 41,727 44,174 (2,447) British Pound Sell 6/20/12 27,740 29,185 1,445 Canadian Dollar Buy 6/20/12 81,295 84,934 (3,639) Euro Sell 6/20/12 338,454 362,417 23,963 Japanese Yen Buy 6/20/12 897,235 877,090 20,145 Norwegian Krone Buy 6/20/12 19,057 20,347 (1,290) Swedish Krona Buy 6/20/12 79,213 85,523 (6,310) HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 24,122 25,507 (1,385) British Pound Buy 6/20/12 156,576 164,773 (8,197) Euro Sell 6/20/12 35,985 38,490 2,505 Hong Kong Dollar Sell 6/20/12 121,412 121,236 (176) Japanese Yen Buy 6/20/12 25,137 24,565 572 Singapore Dollar Buy 6/20/12 62,938 65,376 (2,438) Swiss Franc Buy 6/20/12 106,580 113,996 (7,416) JPMorgan Chase Bank, N.A. British Pound Sell 6/20/12 42,380 44,597 2,217 Canadian Dollar Sell 6/20/12 53,616 56,022 2,406 Euro Buy 6/20/12 53,544 61,335 (7,791) Hong Kong Dollar Buy 6/20/12 170,051 170,145 (94) Japanese Yen Buy 6/20/12 329,883 322,312 7,571 Singapore Dollar Buy 6/20/12 64,412 66,915 (2,503) Swedish Krona Buy 6/20/12 49,333 53,291 (3,958) Swiss Franc Buy 6/20/12 64,772 69,282 (4,510) Royal Bank of Scotland PLC (The) British Pound Buy 6/20/12 38,219 40,962 (2,743) Canadian Dollar Buy 6/20/12 25,356 26,480 (1,124) Euro Buy 6/20/12 87,551 94,420 (6,869) Japanese Yen Buy 6/20/12 70,597 68,480 2,117 Swedish Krona Sell 6/20/12 45,962 49,598 3,636 Swiss Franc Sell 6/20/12 54,989 58,798 3,809 State Street Bank and Trust Co. Australian Dollar Sell 6/20/12 11,769 12,457 688 Euro Sell 6/20/12 297,647 319,916 22,269 Swedish Krona Buy 6/20/12 54,450 58,819 (4,369) UBS AG Australian Dollar Buy 6/20/12 26,651 28,207 (1,556) British Pound Buy 6/20/12 26,661 28,057 (1,396) Canadian Dollar Buy 6/20/12 8,033 8,633 (600) Euro Sell 6/20/12 484,248 518,847 34,599 Japanese Yen Buy 6/20/12 68,538 67,016 1,522 Norwegian Krone Buy 6/20/12 1,242 1,327 (85) Swiss Franc Buy 6/20/12 17,815 19,043 (1,228) Westpac Banking Corp. British Pound Buy 6/20/12 83,065 87,404 (4,339) Euro Buy 6/20/12 494,388 529,615 (35,227) Japanese Yen Sell 6/20/12 168,120 164,351 (3,769) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $9,467,290. (b) The aggregate identified cost on a tax basis is $9,553,375, resulting in gross unrealized appreciation and depreciation of $610,674 and $593,031, respectively, or net unrealized appreciation of $17,643. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $155 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,820,107 and $2,299,589, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $132,652 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 70.3% Germany 8.8 Japan 6.4 Italy 5.6 Brazil 2.6 China 1.9 France 1.5 Finland 1.0 United Kingdom 0.9 Spain 0.6 South Korea 0.4 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. As of the close of the reporting period, due to a decrease in the fund's net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At the close of the reporting period, the fund had net asset position of $92,748 and net liability position of $138,990 on derivative contracts subject to the Master Agreements. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $640,358 $53,381 $— Industrials 6,434,993 1,717,615 3 Information technology 108,658 — — Materials 49,446 — — Total common stocks 3 Short-term investments 566,564 — — Totals by level $3 Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(46,242) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $179,396 $225,638 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Communications equipment (16.1%) ADTRAN, Inc. 1,376 $40,220 Alcatel-Lucent ADR (France) (NON) 25,185 39,540 Cisco Systems, Inc. 57,430 937,832 HTC Corp. (Taiwan) 105 1,513 Juniper Networks, Inc. (NON) 10,000 172,000 Polycom, Inc. (NON) 4,028 46,080 Qualcomm, Inc. 8,871 508,397 Telefonaktiebolaget LM Ericsson ADR (Sweden) 32,369 274,489 Computers and peripherals (31.5%) Apple, Inc. (NON) 5,076 2,932,557 Asustek Computer, Inc. (Taiwan) 2,440 24,443 Compal Electronics, Inc. (Taiwan) 217 224 EMC Corp. (NON) 7,951 189,631 Fujitsu, Ltd. (Japan) 25,000 109,431 Hewlett-Packard Co. 12,110 274,655 Lenovo Group, Ltd. (China) 170,000 144,559 SanDisk Corp. (NON) 6,376 208,495 Toshiba Corp. (Japan) 19,000 71,529 Wistron Corp. (Taiwan) 580 736 Diversified telecommunication services (3.1%) Verizon Communications, Inc. 9,220 383,921 Electronic equipment, instruments, and components (7.3%) Corning, Inc. 25,916 336,649 Hitachi, Ltd. (Japan) 39,000 223,469 KEMET Corp. (NON) 2,700 15,525 Kyocera Corp. (Japan) 1,000 82,823 LG Display Co., Ltd. ADR (South Korea) (NON) 1,600 14,064 Murata Manufacturing Co., Ltd. (Japan) 3,000 155,819 Nippon Electric Glass Co., Ltd. (Japan) 7,000 43,772 TE Connectivity, Ltd. (Switzerland) 1,700 53,414 Household durables (0.6%) Pace PLC (United Kingdom) 10,474 14,810 Skyworth Digital Holdings, Ltd. (China) 135,783 60,006 Internet software and services (8.6%) Baidu, Inc. ADR (China) (NON) 2,215 260,861 DeNA Co., Ltd. (Japan) 900 18,790 eBay, Inc. (NON) 9,260 362,899 Google, Inc. Class A (NON) 593 344,450 Mail.ru Group, Ltd. 144A GDR (Russia) 353 11,074 Tencent Holdings, Ltd. (China) 800 21,996 Yahoo!, Inc. (NON) 3,800 57,912 IT Services (6.4%) Accenture PLC Class A 1,700 97,070 IBM Corp. 1,467 282,984 MasterCard, Inc. Class A 415 168,702 Unisys Corp. (NON) 1,505 23,644 Visa, Inc. Class A 2,004 230,861 Leisure equipment and products (0.3%) Nikon Corp. (Japan) 1,300 36,233 Office electronics (1.1%) Canon, Inc. (Japan) 700 28,139 Canon, Inc. ADR (Japan) 2,912 116,276 Semiconductors and semiconductor equipment (2.7%) Advanced Micro Devices, Inc. (NON) 22,322 135,718 ASML Holding NV (Netherlands) 1,297 59,657 First Solar, Inc. (NON) 638 8,013 Samsung Electronics Co., Ltd. (South Korea) 118 121,074 Sumco Corp. (Japan) (NON) 700 5,905 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 4,000 10,400 Software (19.2%) Adobe Systems, Inc. (NON) 4,600 142,830 Konami Corp. (Japan) 3,400 71,896 Microsoft Corp. 38,919 1,136,046 Nintendo Co., Ltd. (Japan) 500 58,257 Nintendo Co., Ltd. ADR (Japan) 1,125 16,110 Oracle Corp. 28,395 751,616 Red Hat, Inc. (NON) 615 31,599 Salesforce.com, Inc. (NON) 1,047 145,135 Synchronoss Technologies, Inc. (NON) 1,397 25,020 VMware, Inc. Class A (NON) 321 29,856 Specialty retail (0.2%) Best Buy Co., Inc. 1,100 20,592 Total common stocks (cost $10,322,959) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value Bharti Airtel, Ltd. 144A (India) 2/18/14 $0.00 7,211 $38,849 Total warrants (cost $53,823) SHORT-TERM INVESTMENTS (4.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 9,000 $9,000 Putnam Money Market Liquidity Fund 0.12% (e) 605,116 605,116 Total short-term investments (cost $614,116) TOTAL INVESTMENTS Total investments (cost $10,990,898) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $2,381,357) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 6/20/12 $37,295 $39,231 $1,936 Canadian Dollar Buy 6/20/12 20,808 21,720 (912) Euro Buy 6/20/12 113,024 121,038 (8,014) Barclays Bank PLC Euro Sell 6/20/12 11,253 12,059 806 Hong Kong Dollar Sell 6/20/12 144,076 144,153 77 Japanese Yen Buy 6/20/12 116,449 113,789 2,660 Swedish Krona Buy 6/20/12 25,849 27,913 (2,064) Citibank, N.A. British Pound Buy 6/20/12 21,575 22,710 (1,135) Euro Sell 6/20/12 62,448 66,937 4,489 Credit Suisse AG Euro Sell 6/20/12 24,361 26,096 1,735 Japanese Yen Buy 6/20/12 91,556 89,476 2,080 Deutsche Bank AG Canadian Dollar Buy 6/20/12 5,226 5,458 (232) Euro Sell 6/20/12 124 133 9 Goldman Sachs International Canadian Dollar Sell 6/20/12 40,841 42,669 1,828 Euro Buy 6/20/12 53,915 57,733 (3,818) Japanese Yen Buy 6/20/12 10,273 10,043 230 Swedish Krona Buy 6/20/12 34,888 37,667 (2,779) HSBC Bank USA, National Association Euro Buy 6/20/12 103,131 110,311 (7,180) Hong Kong Dollar Buy 6/20/12 8,169 8,173 (4) Japanese Yen Buy 6/20/12 42,377 41,413 964 JPMorgan Chase Bank, N.A. British Pound Buy 6/20/12 168,134 176,930 (8,796) Canadian Dollar Sell 6/20/12 27,582 28,820 1,238 Euro Sell 6/20/12 54,905 58,824 3,919 Hong Kong Dollar Sell 6/20/12 69,848 69,886 38 Japanese Yen Buy 6/20/12 7,740 7,565 175 Swedish Krona Sell 6/20/12 69,404 74,973 5,569 Royal Bank of Scotland PLC (The) Euro Buy 6/20/12 158,902 170,218 (11,316) Japanese Yen Sell 6/20/12 274,875 268,503 (6,372) State Street Bank and Trust Co. Canadian Dollar Buy 6/20/12 39,680 41,462 (1,782) Euro Sell 6/20/12 97,319 104,344 7,025 Swedish Krona Sell 6/20/12 126,785 136,957 10,172 UBS AG British Pound Sell 6/20/12 49,315 51,898 2,583 Canadian Dollar Buy 6/20/12 60,971 63,699 (2,728) Euro Buy 6/20/12 40,436 43,326 (2,890) Westpac Banking Corp. British Pound Sell 6/20/12 48,699 51,242 2,543 Euro Sell 6/20/12 20,775 22,255 1,480 Japanese Yen Sell 6/20/12 11,998 11,733 (265) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $12,558,904. (b) The aggregate identified cost on a tax basis is $11,148,566, resulting in gross unrealized appreciation and depreciation of $3,081,907 and $1,385,290, respectively, or net unrealized appreciation of $1,696,617. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $7,800. The fund received cash collateral of $9,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $188 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,592,655 and $1,093,361, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $36,447 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.9% Japan 8.1 China 3.9 Sweden 2.1 South Korea 1.1 Netherlands 0.5 Other 1.4 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $38,695 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $116,831 $14,810 $— Information technology 11,616,999 59,657 — Telecommunication services 383,921 — — Total common stocks — Warrants — 38,849 — Short-term investments 605,116 9,000 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(8,731) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $51,556 $60,287 Equity contracts 38,849 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (95.3%) (a) Shares Value Communications equipment (2.0%) Qualcomm, Inc. 3,500 $200,585 Diversified telecommunication services (52.3%) AT&T, Inc. 56,666 1,936,277 BT Group PLC (United Kingdom) 46,328 147,408 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 522,000 230,011 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,100 263,119 TDC A/S (Denmark) 27,497 174,064 Telefonica SA (Spain) 10,692 118,809 Telenet Group Holding NV (Belgium) 5,039 205,675 Verizon Communications, Inc. 36,418 1,516,446 Vivendi (France) 23,994 387,896 Ziggio NV (Netherlands) (NON) 13,189 376,524 Internet software and services (3.9%) Telecity Group PLC (United Kingdom) (NON) 31,671 400,979 IT Services (1.3%) InterXion Holding NV (Netherlands) (NON) 8,300 137,448 Media (14.4%) Comcast Corp. Class A 14,683 424,486 Jupiter Telecommunications Co., Ltd. (Japan) 360 368,913 Kabel Deutschland Holding AG (Germany) (NON) 6,883 390,764 Time Warner Cable, Inc. 1,500 113,100 Virgin Media, Inc. (United Kingdom) 8,300 182,849 Real estate investment trusts (REITs) (2.0%) American Tower Corp. Class A 3,200 207,616 Wireless telecommunication services (19.4%) NTT DoCoMo, Inc. (Japan) 97 154,858 Softbank Corp. (Japan) 4,400 137,570 Sprint Nextel Corp. (NON) 32,078 82,440 Vodafone Group PLC (United Kingdom) 601,896 1,612,266 Total common stocks (cost $8,491,756) SHORT-TERM INVESTMENTS (5.2%) (a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 533,803 $533,803 Total short-term investments (cost $533,803) TOTAL INVESTMENTS Total investments (cost $9,025,559) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $5,928,272) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $40,268 $42,595 $(2,327) British Pound Buy 6/20/12 38,373 40,366 (1,993) Euro Buy 6/20/12 230,995 247,373 (16,378) Norwegian Krone Buy 6/20/12 7,943 8,476 (533) Swedish Krona Buy 6/20/12 38,451 41,510 (3,059) Swiss Franc Buy 6/20/12 190,197 203,132 (12,935) Barclays Bank PLC Australian Dollar Buy 6/20/12 43,478 46,028 (2,550) Canadian Dollar Buy 6/20/12 47,422 49,544 (2,122) Euro Sell 6/20/12 61,582 60,812 (770) Hong Kong Dollar Sell 6/20/12 115,575 115,547 (28) Japanese Yen Sell 6/20/12 281,719 275,284 (6,435) Norwegian Krone Buy 6/20/12 40,695 43,456 (2,761) Singapore Dollar Buy 6/20/12 40,898 42,479 (1,581) Swedish Krona Buy 6/20/12 17,664 19,074 (1,410) Swiss Franc Buy 6/20/12 20,595 22,017 (1,422) Citibank, N.A. Australian Dollar Sell 6/20/12 36,766 38,918 2,152 British Pound Sell 6/20/12 102,945 108,299 5,354 Danish Krone Sell 6/20/12 142,408 149,846 7,438 Euro Sell 6/20/12 22,753 24,389 1,636 Hong Kong Dollar Buy 6/20/12 130,727 130,702 25 Hong Kong Dollar Sell 6/20/12 130,727 130,801 74 Singapore Dollar Sell 6/20/12 30,111 31,283 1,172 Swedish Krona Buy 6/20/12 10,909 11,785 (876) Swiss Franc Sell 6/20/12 49,223 52,639 3,416 Credit Suisse AG Australian Dollar Buy 6/20/12 27,137 28,350 (1,213) British Pound Sell 6/20/12 69,812 73,441 3,629 Canadian Dollar Buy 6/20/12 61,165 63,955 (2,790) Euro Buy 6/20/12 107,954 115,645 (7,691) Japanese Yen Buy 6/20/12 108,581 106,508 2,073 Norwegian Krone Buy 6/20/12 29,026 31,015 (1,989) Swedish Krona Buy 6/20/12 47,792 52,764 (4,972) Deutsche Bank AG Australian Dollar Buy 6/20/12 15,173 16,043 (870) British Pound Sell 6/20/12 21,267 22,378 1,111 Euro Sell 6/20/12 34,130 36,578 2,448 Swedish Krona Buy 6/20/12 52,332 56,468 (4,136) Goldman Sachs International British Pound Buy 6/20/12 59,949 63,072 (3,123) Canadian Dollar Buy 6/20/12 36,099 37,715 (1,616) Euro Buy 6/20/12 159,396 170,682 (11,286) Japanese Yen Buy 6/20/12 327,306 319,957 7,349 Norwegian Krone Buy 6/20/12 26,525 28,322 (1,797) Swedish Krona Buy 6/20/12 4,416 4,768 (352) HSBC Bank USA, National Association British Pound Sell 6/20/12 2,466 2,595 129 Euro Buy 6/20/12 281,571 301,172 (19,601) Hong Kong Dollar Sell 6/20/12 26,388 26,402 14 New Zealand Dollar Buy 6/20/12 34,179 36,665 (2,486) Singapore Dollar Buy 6/20/12 17,228 17,896 (668) JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/20/12 13,617 14,414 (797) British Pound Sell 6/20/12 293,117 308,452 15,335 Canadian Dollar Buy 6/20/12 70,262 73,415 (3,153) Euro Sell 6/20/12 148,514 152,224 3,710 Hong Kong Dollar Sell 6/20/12 58,509 58,541 32 Japanese Yen Sell 6/20/12 37,108 36,268 (840) Singapore Dollar Buy 6/20/12 194,168 201,712 (7,544) Swedish Krona Buy 6/20/12 29,619 31,995 (2,376) Swiss Franc Sell 6/20/12 96,283 102,987 6,704 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 43,478 45,954 (2,476) British Pound Buy 6/20/12 19,571 19,529 42 Canadian Dollar Buy 6/20/12 16,646 17,384 (738) Euro Sell 6/20/12 98,185 101,970 3,785 Japanese Yen Buy 6/20/12 42,363 41,380 983 Swedish Krona Buy 6/20/12 39,331 42,443 (3,112) Swiss Franc Buy 6/20/12 11,121 11,892 (771) State Street Bank and Trust Co. Canadian Dollar Buy 6/20/12 99,586 104,060 (4,474) Euro Sell 6/20/12 289,485 308,903 19,418 Israeli Shekel Buy 6/20/12 43,110 44,418 (1,308) Swedish Krona Buy 6/20/12 87,220 94,217 (6,997) UBS AG British Pound Sell 6/20/12 31,284 32,923 1,639 Canadian Dollar Buy 6/20/12 33,195 34,681 (1,486) Euro Buy 6/20/12 82,357 88,241 (5,884) Israeli Shekel Buy 6/20/12 9,446 9,756 (310) Israeli Shekel Sell 6/20/12 9,446 9,628 182 Norwegian Krone Buy 6/20/12 25,365 27,089 (1,724) Swedish Krona Sell 6/20/12 63,516 68,591 5,075 Swiss Franc Buy 6/20/12 14,729 15,740 (1,011) Westpac Banking Corp. Australian Dollar Buy 6/20/12 19,453 20,568 (1,115) British Pound Buy 6/20/12 38,682 40,702 (2,020) Canadian Dollar Buy 6/20/12 52,745 55,093 (2,348) Euro Buy 6/20/12 56,512 60,539 (4,027) Japanese Yen Sell 6/20/12 106,201 103,817 (2,384) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $10,251,234. (b) The aggregate identified cost on a tax basis is $9,053,411, resulting in gross unrealized appreciation and depreciation of $1,539,483 and $288,988, respectively, or net unrealized appreciation of $1,250,495. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $190 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,073,418 and $1,752,930, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $118,160 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 48.6% United Kingdom 22.7 Japan 9.0 Netherlands 5.0 Germany 3.8 France 3.8 Hong Kong 2.2 Belgium 2.0 Denmark 1.7 Spain 1.2 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $5,000,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $121,841 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,089,348 $390,764 $— Financials 207,616 — — Information technology 338,033 400,979 — Telecommunication services 4,320,721 3,022,642 — Total common stocks — Short-term investments 533,803 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(83,740) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $94,925 $178,665 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 5/31/12 (Unaudited) INVESTMENT COMPANIES (44.0%) (a) Shares Value iShares MSCI EAFE Index Fund 40 $1,910 Putnam Absolute Return 100 Fund Class Y (AFF) 48,747 492,828 Putnam Absolute Return 300 Fund Class Y (AFF) 114,132 1,190,396 Putnam Absolute Return 500 Fund Class Y (AFF) 188,887 2,094,758 Putnam Absolute Return 700 Fund Class Y (AFF) 27,636 318,087 Putnam Money Market Fund Class A (AFF) 390,043 390,043 SPDR S&P rust 101 13,280 SPDR S&P Midcap rust 11 1,854 Total investment companies (cost $4,578,606) COMMON STOCKS (16.1%) (a) Shares Value Basic materials (0.7%) Albemarle Corp. 36 $2,185 BASF SE (Germany) 62 4,331 Bemis Co., Inc. 47 1,427 BHP Billiton, Ltd. (Australia) 93 2,896 CF Industries Holdings, Inc. 22 3,761 Chicago Bridge & Iron Co., NV (Netherlands) 48 1,725 Cliffs Natural Resources, Inc. 52 2,485 Cytec Industries, Inc. 22 1,330 Domtar Corp. (Canada) 16 1,266 Fletcher Building, Ltd. (New Zealand) 736 3,489 Fortune Brands Home & Security, Inc. (NON) 82 1,855 Fresnillo PLC (Mexico) 318 6,616 LyondellBasell Industries NV Class A (Netherlands) 103 4,064 Monsanto Co. 143 11,040 Nippon Paper Group, Inc. (Japan) 300 4,621 Nitto Denko Corp. (Japan) 200 8,116 OZ Minerals, Ltd. (Australia) 363 3,083 PPG Industries, Inc. 52 5,379 Sealed Air Corp. 85 1,330 Steel Dynamics, Inc. 94 991 Valspar Corp. 39 1,880 voestalpine AG (Austria) 48 1,206 Westlake Chemical Corp. 11 599 Capital goods (0.9%) AGCO Corp. (NON) 44 1,769 Bekaert NV (Belgium) 93 2,430 Cummins, Inc. 66 6,399 Dover Corp. 73 4,129 Emerson Electric Co. 232 10,851 European Aeronautic Defense and Space Co. NV (France) 152 5,117 Exelis, Inc. 104 1,040 Fluor Corp. 70 3,282 Hitachi, Ltd. (Japan) 2,000 11,460 ITT Corp. 51 1,047 Lockheed Martin Corp. 90 7,452 McDermott International, Inc. (NON) 116 1,177 Metso Corp. OYJ (Finland) 82 2,696 Mitsubishi Electric Corp. (Japan) 1,000 7,874 Raytheon Co. 128 6,441 SembCorp Industries, Ltd. (Singapore) 1,000 3,748 Societe BIC SA (France) 53 5,194 Staples, Inc. 235 3,088 Textron, Inc. 119 2,812 Toyoda Gosei Co., Ltd. (Japan) 100 1,945 Communication services (0.7%) AT&T, Inc. 253 8,645 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 1,945 Comcast Corp. Class A 537 15,525 Deutsche Telekom AG (Germany) 187 1,845 France Telecom SA (France) 456 5,750 IAC/InterActiveCorp. 58 2,605 Koninklijke (Royal) KPN NV (Netherlands) 214 2,029 Portugal Telecom SGPS SA (Portugal) 1,179 4,468 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 4,419 Telstra Corp., Ltd. (Australia) 2,264 7,829 Verizon Communications, Inc. 453 18,863 Conglomerates (0.3%) AMETEK, Inc. 69 3,499 Danaher Corp. 180 9,355 General Electric Co. 488 9,316 Tyco International, Ltd. 159 8,452 Consumer cyclicals (1.5%) Advance Auto Parts, Inc. 28 2,042 Alliance Data Systems Corp. (NON) 26 3,276 Bayerische Motoren Werke (BMW) AG (Germany) 73 5,530 Bed Bath & Beyond, Inc. (NON) 76 5,491 CBS Corp. Class B 194 6,192 Coach, Inc. 81 5,463 Daimler AG (Registered Shares) (Germany) 42 1,949 Daito Trust Construction Co., Ltd. (Japan) 100 8,806 Dillards, Inc. Class A 33 2,219 Dolby Laboratories, Inc. Class A (NON) 33 1,415 Dun & Bradstreet Corp. (The) 25 1,689 Expedia, Inc. 43 1,973 Foot Locker, Inc. 135 4,285 Gannett Co., Inc. 104 1,358 General Motors Co. (NON) 218 4,840 Global Payments, Inc. 53 2,251 Home Depot, Inc. (The) 230 11,348 Host Hotels & Resorts, Inc. (R) 438 6,684 Lear Corp. 42 1,674 Lowe's Cos., Inc. 165 4,409 Macy's, Inc. 128 4,870 Marriott International, Inc. Class A 88 3,406 McGraw-Hill Cos., Inc. (The) 94 4,078 Mediaset SpA (Italy) 670 1,042 Navistar International Corp. (NON) 37 1,034 News Corp. Class A 353 6,778 Next PLC (United Kingdom) 142 6,647 O'Reilly Automotive, Inc. (NON) 41 3,927 PetSmart, Inc. 43 2,771 Peugeot SA (France) 156 1,542 Swire Pacific, Ltd. Class A (Hong Kong) 500 5,392 TABCORP Holdings, Ltd. (Australia) 2,297 6,489 Towers Watson & Co. Class A 28 1,687 URS Corp. 39 1,411 Viacom, Inc. Class B 151 7,207 VistaPrint NV (NON) 51 1,728 Volvo AB Class B (Sweden) 83 940 Wal-Mart Stores, Inc. 40 2,633 Wyndham Worldwide Corp. 57 2,839 Wynn Resorts, Ltd. 27 2,782 Consumer staples (1.5%) Brinker International, Inc. 40 1,292 British American Tobacco (BAT) PLC (United Kingdom) 113 5,320 Campbell Soup Co. 93 2,948 Church & Dwight Co., Inc. 20 1,065 Coca-Cola Co. (The) 67 5,007 ConAgra Foods, Inc. 180 4,527 Corrections Corporation of America (NON) 56 1,460 Costco Wholesale Corp. 129 11,144 CVS Caremark Corp. 343 15,414 Dr. Pepper Snapple Group, Inc. 107 4,415 Heineken NV (Netherlands) 43 2,059 Herbalife, Ltd. 40 1,792 ITOCHU Corp. (Japan) 400 4,385 Kao Corp. (Japan) 300 7,760 Kroger Co. (The) 230 5,062 Lorillard, Inc. 49 6,056 McDonald's Corp. 24 2,144 Metcash, Ltd. (Australia) 536 1,994 Molson Coors Brewing Co. Class B 77 2,961 Nestle SA (Switzerland) 294 16,699 PepsiCo, Inc. 34 2,307 Philip Morris International, Inc. 257 21,719 Procter & Gamble Co. (The) 122 7,599 Reckitt Benckiser Group PLC (United Kingdom) 26 1,381 Robert Half International, Inc. 72 2,046 Suedzucker AG (Germany) 98 2,983 Tesco PLC (United Kingdom) 1,072 5,001 Unilever PLC (United Kingdom) 63 1,991 Woolworths, Ltd. (Australia) 108 2,782 Energy (1.3%) BP PLC (United Kingdom) 1,124 6,832 Chevron Corp. 236 23,201 ConocoPhillips 53 2,764 Diamond Offshore Drilling, Inc. 28 1,629 Exxon Mobil Corp. 290 22,803 Helmerich & Payne, Inc. 35 1,586 HollyFrontier Corp. 70 2,064 Marathon Oil Corp. 168 4,185 Marathon Petroleum Corp. 96 3,463 Murphy Oil Corp. 56 2,611 National Oilwell Varco, Inc. 92 6,141 Occidental Petroleum Corp. 94 7,451 Oceaneering International, Inc. 76 3,513 Peabody Energy Corp. 84 1,962 Petrofac, Ltd. (United Kingdom) 199 4,750 Phillips 66 (NON) 26 781 Royal Dutch Shell PLC Class A (United Kingdom) 181 5,631 Schlumberger, Ltd. 32 2,024 Seadrill, Ltd. (Norway) 201 6,687 Superior Energy Services (NON) 63 1,363 Tesoro Corp. (NON) 62 1,371 Total SA (France) 237 10,255 Valero Energy Corp. 237 5,001 WPX Energy, Inc. (NON) 90 1,320 Financials (5.1%) Alexandria Real Estate Equities, Inc. (R) 18 1,232 Allied World Assurance Co. Holdings AG 24 1,846 American Financial Group, Inc. 47 1,828 Aon PLC (United Kingdom) 136 6,324 Apartment Investment & Management Co. Class A (R) 349 9,447 Arch Capital Group, Ltd. (NON) 70 2,676 Ashford Hospitality Trust, Inc. (R) 466 3,984 Assurant, Inc. 54 1,803 Assured Guaranty, Ltd. (Bermuda) 109 1,301 AvalonBay Communities, Inc. (R) 91 12,717 Aviva PLC (United Kingdom) 1,594 6,432 Baloise Holding AG Class R (Switzerland) 26 1,609 Bank of America Corp. 100 735 Barclays PLC (United Kingdom) 1,155 3,175 Bendigo and Adelaide Bank, Ltd. (Australia) 297 2,109 Berkshire Hathaway, Inc. Class B (NON) 61 4,841 Boston Properties, Inc. (R) 101 10,396 BRE Properties (R) 13 640 Camden Property Trust (R) 164 10,678 CBOE Holdings, Inc. 86 2,172 Chimera Investment Corp. (R) 428 1,198 CIT Group, Inc. (NON) 39 1,333 Citigroup, Inc. 55 1,458 City National Corp. 10 497 CommonWealth REIT (R) 297 5,242 Corporate Office Properties Trust (R) 238 5,238 Credit Agricole SA (France) 717 2,570 DCT Industrial Trust, Inc. (R) 620 3,608 Delek Group, Ltd. (Israel) 6 985 Digital Realty Trust, Inc. (R) 53 3,751 Duke Realty Corp. (R) 502 6,948 Eaton Vance Corp. 111 2,702 Entertainment Properties Trust (R) 129 5,324 Equity Residential Trust (R) 440 26,884 Essex Property Trust, Inc. (R) 12 1,806 Everest Re Group, Ltd. 24 2,451 Federal Realty Investment Trust (R) 123 12,088 Fidelity National Financial, Inc. Class A 124 2,336 First Industrial Realty Trust (NON) (R) 235 2,804 General Growth Properties (R) 204 3,417 Goldman Sachs Group, Inc. (The) 39 3,732 Hartford Financial Services Group, Inc. (The) 204 3,431 HCP, Inc. (R) 280 11,435 Health Care REIT, Inc. (R) 130 7,211 Highwoods Properties, Inc. (R) 186 6,000 HSBC Holdings PLC (United Kingdom) 387 3,057 Investment AB Kinnevik Class B (Sweden) 378 6,652 Jefferies Group, Inc. 170 2,271 JPMorgan Chase & Co. 531 17,603 Kimco Realty Corp. (R) 690 12,386 Lexington Realty Trust (R) 573 4,762 Liberty Property Trust (R) 312 10,817 Link REIT (The) (Hong Kong) (R) 500 1,920 Macerich Co. (The) (R) 67 3,822 Mack-Cali Realty Corp. (R) 216 5,884 Man Group PLC (United Kingdom) 2,675 3,010 Morgan Stanley 378 5,050 Nasdaq OMX Group, Inc. (The) (NON) 116 2,538 National Australia Bank, Ltd. (Australia) 371 8,124 National Health Investors, Inc. (R) 104 5,020 NKSJ Holdings, Inc. (Japan) 400 7,361 Northern Trust Corp. 114 4,923 Pennsylvania Real Estate Investment Trust (R) 443 5,617 PNC Financial Services Group, Inc. 85 5,221 Post Properties, Inc. (R) 181 8,762 Prologis, Inc. (R) 314 10,042 Public Storage (R) 192 25,626 Rayonier, Inc. (R) 45 1,934 Realty Income Corp. (R) 46 1,763 Regency Centers Corp. (R) 19 832 Reinsurance Group of America, Inc. Class A 40 2,007 RenaissanceRe Holdings, Ltd. 25 1,927 RSA Insurance Group PLC (United Kingdom) 2,535 3,878 Senior Housing Properties Trust (R) 24 496 Simon Property Group, Inc. (R) 367 54,140 SL Green Realty Corp. (R) 40 3,000 Societe Generale SA (France) 187 3,767 Standard Chartered PLC (United Kingdom) 117 2,373 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 11,685 Sunstone Hotel Investors, Inc. (NON) (R) 528 5,285 Svenska Handelsbanken AB Class A (Sweden) 228 6,405 Taubman Centers, Inc. (R) 14 1,022 TD Ameritrade Holding Corp. 183 3,140 UDR, Inc. (R) 89 2,305 Vornado Realty Trust (R) 110 9,011 W.R. Berkley Corp. 63 2,414 Weingarten Realty Investors (R) 351 8,979 Wells Fargo & Co. 479 15,352 Westpac Banking Corp. (Australia) 342 6,759 Health care (1.6%) Abbott Laboratories 22 1,359 Aetna, Inc. 111 4,539 AmerisourceBergen Corp. 85 3,144 Amgen, Inc. 30 2,086 AstraZeneca PLC (United Kingdom) 242 9,770 C.R. Bard, Inc. 28 2,721 Celgene Corp. (NON) 32 2,184 Eli Lilly & Co. 262 10,729 Endo Pharmaceuticals Holdings, Inc. (NON) 68 2,211 Forest Laboratories, Inc. (NON) 216 7,560 Gilead Sciences, Inc. (NON) 113 5,644 GlaxoSmithKline PLC (United Kingdom) 225 4,994 HCA Holdings, Inc. 48 1,248 Health Management Associates, Inc. Class A (NON) 123 788 Humana, Inc. 50 3,820 Johnson & Johnson 117 7,304 McKesson Corp. 71 6,197 Merck & Co., Inc. 87 3,269 Novartis AG (Switzerland) 96 5,001 Omega Healthcare Investors, Inc. (R) 281 5,932 Omnicare, Inc. 46 1,450 Orion OYJ Class B (Finland) 159 2,780 Pfizer, Inc. 916 20,033 ResMed, Inc. (NON) 57 1,766 Roche Holding AG-Genusschein (Switzerland) 25 3,920 Sabra Health Care REIT, Inc. (R) 208 2,991 Sanofi (France) 67 4,572 Takeda Pharmaceutical Co., Ltd. (Japan) 200 8,359 United Therapeutics Corp. (NON) 43 1,902 UnitedHealth Group, Inc. 252 14,054 Ventas, Inc. (R) 198 11,646 Warner Chilcott PLC Class A (Ireland) (NON) 133 2,508 Technology (1.8%) Agilent Technologies, Inc. 119 4,839 AOL, Inc. (NON) 115 3,154 Apple, Inc. (NON) 84 48,529 Applied Materials, Inc. 295 3,047 BMC Software, Inc. (NON) 87 3,682 Broadcom Corp. Class A (NON) 115 3,720 Brocade Communications Systems, Inc. (NON) 255 1,186 CA, Inc. 155 3,855 Cadence Design Systems, Inc. (NON) 211 2,152 Cisco Systems, Inc. 589 9,618 Dell, Inc. (NON) 314 3,872 Fujitsu, Ltd. (Japan) 1,000 4,377 Google, Inc. Class A (NON) 36 20,911 IBM Corp. 61 11,767 Intel Corp. 189 4,884 KLA-Tencor Corp. 49 2,246 L-3 Communications Holdings, Inc. 45 3,069 Lam Research Corp. (NON) 46 1,716 Microsoft Corp. 885 25,833 Nikon Corp. (Japan) 100 2,787 Nokia OYJ (Finland) 1,026 2,719 NVIDIA Corp. (NON) 167 2,076 Oracle Corp. 103 2,726 Polycom, Inc. (NON) 76 869 QLogic Corp. (NON) 230 3,130 Qualcomm, Inc. 40 2,292 Symantec Corp. (NON) 273 4,051 Tech Data Corp. (NON) 25 1,190 Teradyne, Inc. (NON) 91 1,315 Vishay Intertechnology, Inc. (NON) 104 1,104 Western Digital Corp. (NON) 67 2,103 Transportation (0.2%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 2,282 Delta Air Lines, Inc. (NON) 361 4,368 Deutsche Post AG (Germany) 120 1,979 United Parcel Service, Inc. Class B 37 2,773 Wabtec Corp. 23 1,670 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,410 Utilities and power (0.5%) AES Corp. (The) (NON) 285 3,446 Ameren Corp. 109 3,522 CenterPoint Energy, Inc. 187 3,783 CMS Energy Corp. 120 2,796 DTE Energy Co. 73 4,149 Enel SpA (Italy) 1,009 2,881 Energias de Portugal (EDP) SA (Portugal) 565 1,178 Entergy Corp. 72 4,646 NRG Energy, Inc. (NON) 124 1,900 PG&E Corp. 153 6,686 Red Electrica Corporacion SA (Spain) 172 6,369 RWE AG (Preference) (Germany) 252 8,405 TECO Energy, Inc. 111 1,931 Westar Energy, Inc. 63 1,803 Total common stocks (cost $1,703,562) U.S. TREASURY OBLIGATIONS (14.1%) (a) Principal amount Value U.S. Treasury Bonds 7 7/8s, February 15, 2021 $44,000 $67,882 5 1/4s, February 15, 2029 11,000 15,749 U.S. Treasury Notes 3 5/8s, February 15, 2021 53,000 62,942 3 1/2s, February 15, 2018 6,000 6,899 3 1/8s, May 15, 2021 7,000 8,017 3 1/8s, October 31, 2016 190,000 210,796 2 3/4s, December 31, 2017 283,000 313,356 2 5/8s, April 30, 2016 95,000 102,682 2 5/8s, February 29, 2016 98,000 105,664 2 3/8s, August 31, 2014 38,000 39,760 2s, January 31, 2016 73,000 77,021 1 3/8s, May 15, 2013 187,000 189,071 1s, August 31, 2016 236,000 240,278 Total U.S. treasury obligations (cost $1,400,591) CORPORATE BONDS AND NOTES (3.6%) (a) Principal amount Value Basic materials (0.4%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $5,000 $6,410 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 5,000 5,950 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 5,000 5,357 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 4,946 International Paper Co. sr. unsec. notes 9 3/8s, 2019 5,000 6,697 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,263 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,128 Capital goods (0.1%) United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 5,000 5,355 Communication services (0.7%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,843 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 9,000 11,136 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 3,000 2,310 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 12,866 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 5,906 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,665 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,111 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,704 Qwest Corp. notes 6 3/4s, 2021 4,000 4,475 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 5,000 4,975 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 10,772 Consumer cyclicals (0.4%) Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,299 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,268 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 5,000 5,075 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 5,000 5,505 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 5,000 5,234 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,105 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 5,000 5,028 Consumer staples (0.1%) Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 5,000 5,220 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 6,056 Energy (0.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 5,000 5,667 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,173 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,699 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,956 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 5,000 7,128 Financials (1.1%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 15,000 12,938 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 5,000 5,194 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 10,000 11,185 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 4,000 3,080 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 5,000 5,006 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 5,987 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 5,000 4,025 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 15,000 18,451 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 3,000 2,978 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 5,000 5,492 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 6,878 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 10,000 9,948 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 4,875 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 5,000 5,040 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 5,000 5,056 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 5,000 5,533 Health care (—%) Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 1,985 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,093 Utilities and power (0.5%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 5,339 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 5,000 5,325 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 5,335 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 5,000 5,994 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,255 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 4,986 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 6,061 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,766 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 5,227 Total corporate bonds and notes (cost $354,876) CONVERTIBLE BONDS AND NOTES (2.3%) (a) Principal amount Value Basic materials (0.1%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $4,000 $4,160 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,038 Capital goods (0.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 5,000 5,206 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 5,000 4,994 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 7,000 6,160 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 3,785 Communication services (0.3%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 5,000 4,719 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 6,000 9,338 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 8,000 7,550 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 4,000 5,545 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 7,000 1,313 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 3,000 4,174 Consumer cyclicals (0.7%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,020 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 8,000 7,960 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 6,000 5,603 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 4,000 5,795 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 7,000 7,945 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 13,000 7,914 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 9,000 8,618 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 11,000 10,911 PHH Corp. cv. sr. unsec. notes 4s, 2014 6,000 5,903 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 5,188 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 3,173 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 4,000 3,890 Energy (0.2%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 5,000 3,847 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 3,000 2,724 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 4,000 3,773 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 4,000 3,370 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000 4,331 Financials (0.2%) Amtrust Financial Services, Inc. 144A cv. sr. unsec. notes 5 1/2s, 2021 2,000 2,271 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 6,000 6,060 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.968s, 2012 (R) 5,000 4,969 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 4,000 5,360 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 6,000 5,273 Health care (0.3%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 4,513 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (NON) 5,000 1,250 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (NON) 3,000 990 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 7,000 4,944 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 6,000 5,903 Illumina, Inc. 144A cv. sr. unsec. notes 0 1/4s, 2016 2,000 1,808 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,080 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,000 1,973 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 5,769 Technology (0.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 9,000 9,056 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 2,000 2,088 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,000 4,406 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 4,000 4,008 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,000 2,015 Total convertible bonds and notes (cost $249,114) CONVERTIBLE PREFERRED STOCKS (2.0%) (a) Shares Value AES Trust III $3.375 cv. pfd. 178 $8,811 Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 229 5,868 AMG Capital Trust II $2.575 cv. pfd. 183 7,652 Apache Corp. Ser. D, $3.00 cv. pfd. 100 4,794 Bank of America Corp. Ser. L, 7.25% cv. pfd. 15 13,969 Bunge, Ltd. $4.875 cv. pfd. 70 6,456 Callaway Golf Co. Ser. B, 7.50% cv. pfd. 34 3,268 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 12 9,930 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 7,227 Citigroup, Inc. $7.50 cv. pfd. 150 12,600 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 340 3,043 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 8,315 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 255 4,842 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 374 9,654 General Motors Co. Ser. B, $2.375 cv. pfd. 395 14,541 Great Plains Energy, Inc. $6.00 cv. pfd. 97 5,780 Hartford Financial Services Group, Inc. (The) Ser. F, $1.182 cv. pfd. 180 3,465 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 140 7,472 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 6,954 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 8 7,980 Lucent Technologies Capital Trust I 7.75% cv. pfd. 9 5,940 MetLife, Inc. $3.75 cv. pfd. 87 5,103 Newell Financial Trust I $2.625 cum. cv. pfd. 107 4,895 Nielsen Holdings NV $3.125 cv. pfd. 125 6,758 PPL Corp. $4.375 cv. pfd. 99 5,183 Stanley Black & Decker, Inc. $4.75 cv. pfd. 65 7,491 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 557 5,690 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 10 11,050 Total convertible preferred stocks (cost $229,735) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $20,900 CWCapital Cobalt Ser. 07-C3, Class A2, 5.732s, 2046 22,351 22,457 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class A2, 5.318s, 2040 9,496 9,495 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 19,484 19,606 Total mortgage-backed securities (cost $72,562) SHORT-TERM INVESTMENTS (18.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 1,766,774 $1,766,774 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.074%, June 28, 2012 (SEG) $50,000 49,997 U.S. Treasury Bills with effective yields ranging from 0.064% to 0.071%, July 26, 2012 (SEG) 110,000 109,989 Total short-term investments (cost $1,926,760) TOTAL INVESTMENTS Total investments (cost $10,515,806) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $136,374) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Sell 6/20/12 $14,715 $15,759 $1,044 Swiss Franc Sell 6/20/12 1,236 1,320 84 Barclays Bank PLC Hong Kong Dollar Sell 6/20/12 3,569 3,568 (1) Citibank, N.A. British Pound Buy 6/20/12 2,620 2,754 (134) Danish Krone Buy 6/20/12 4,843 5,150 (307) Hong Kong Dollar Buy 6/20/12 3,569 3,568 1 Hong Kong Dollar Sell 6/20/12 3,569 3,571 2 Singapore Dollar Buy 6/20/12 1,475 1,532 (57) Credit Suisse AG Australian Dollar Sell 6/20/12 1,654 1,692 38 British Pound Buy 6/20/12 616 648 (32) Goldman Sachs International Australian Dollar Sell 6/20/12 5,155 5,227 72 Japanese Yen Sell 6/20/12 1,512 1,479 (33) Swedish Krona Sell 6/20/12 2,160 2,332 172 HSBC Bank USA, National Association New Zealand Dollar Sell 6/20/12 7,528 8,076 548 Singapore Dollar Buy 6/20/12 2,483 2,580 (97) Swiss Franc Buy 6/20/12 12,151 12,997 (846) JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/20/12 1,654 1,750 96 Euro Buy 6/20/12 3,586 3,747 (161) Hong Kong Dollar Buy 6/20/12 7,834 7,838 (4) Singapore Dollar Sell 6/20/12 4,889 5,079 190 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 778 822 (44) British Pound Buy 6/20/12 6,164 6,344 (180) Euro Buy 6/20/12 1,237 1,325 (88) Japanese Yen Sell 6/20/12 979 945 (34) Swiss Franc Sell 6/20/12 3,604 3,801 197 State Street Bank and Trust Co. Euro Buy 6/20/12 17,436 18,694 (1,258) Israeli Shekel Sell 6/20/12 410 414 4 Japanese Yen Buy 6/20/12 1,306 1,276 30 UBS AG Euro Sell 6/20/12 2,597 2,674 77 Israeli Shekel Buy 6/20/12 1,997 2,035 (38) Israeli Shekel Sell 6/20/12 1,997 2,062 65 Norwegian Krone Sell 6/20/12 3,154 3,369 215 Westpac Banking Corp. British Pound Buy 6/20/12 1,848 1,946 (98) Total FUTURES CONTRACTS OUTSTANDING at 5/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 1 $169,000 Sep-12 $4,662 U.S. Treasury Bond 30 yr (Short) 1 149,719 Sep-12 (2,572) U.S. Treasury Note 2 yr (Long) 2 440,813 Sep-12 246 U.S. Treasury Note 5 yr (Short) 6 745,125 Sep-12 (2,683) U.S. Treasury Note 10 yr (Long) 3 401,813 Sep-12 3,440 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P $10,059 $510,000 12/20/16 100 bp $7,773 JPMorgan Chase Bank NA DJ CDX EM Series 15 Version 1 Index BB+/P (50,000) 400,000 6/20/16 500 bp (18,346) DJ CDX NA HY Series 18 Index B+/P 26,250 1,000,000 6/20/17 500 bp (36,091) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $10,243,049. (b) The aggregate identified cost on a tax basis is $10,515,810, resulting in gross unrealized appreciation and depreciation of $168,049 and $290,058, respectively, or net unrealized depreciation of $122,009. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $— Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y — Putnam Absolute Return 700 Fund Class Y — Putnam Money Market Fund Class A 29 — Totals $178,926 $101,284 $— $4,486,112 Market values are shown for those securities affiliated at period end. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,181 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $518,424 and $883,631, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,818,695 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $200,000 on forward currency contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,214 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $63,522 $12,153 $— Capital goods 74,514 15,437 — Communication services 57,886 16,037 — Conglomerates 30,622 — — Consumer cyclicals 134,447 17,650 — Consumer staples 115,879 35,434 — Energy 95,233 34,155 — Financials 475,423 43,913 — Health care 135,444 31,037 — Technology 186,100 2,719 — Transportation 13,503 1,979 — Utilities and power 34,662 18,833 — Total common stocks — Convertible bonds and notes — 233,683 — Convertible preferred stocks — 204,731 — Corporate bonds and notes — 366,314 — Investment companies 4,503,156 — — Mortgage-backed securities — 72,458 — U.S. Treasury obligations — 1,440,117 — Short-term investments 1,766,774 159,986 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(577) $— Futures contracts 3,093 — — Credit default contracts — (32,973) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $31,654 $64,627 Foreign exchange contracts 2,835 3,412 Interest rate contracts 8,348 5,255 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	Februarly 28, 2013 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (31.8%) (a) Shares Value Banking (1.6%) Barclays PLC (United Kingdom) 4,256 $11,701 Bendigo and Adelaide Bank, Ltd. (Australia) 1,044 7,414 City National Corp. 20 994 Credit Agricole SA (France) 2,501 8,966 HSBC Holdings PLC (London Exchange) (United Kingdom) 1,360 10,742 JPMorgan Chase & Co. 1,057 35,040 National Australia Bank, Ltd. (Australia) 1,300 28,467 Northern Trust Corp. 227 9,802 PNC Financial Services Group, Inc. 168 10,319 Societe Generale SA (France) 652 13,134 Standard Chartered PLC (United Kingdom) 413 8,376 Sumitomo Mitsui Financial Group, Inc. (Japan) 1,200 35,054 Svenska Handelsbanken AB Class A (Sweden) 797 22,391 Wells Fargo & Co. 953 30,544 Westpac Banking Corp. (Australia) 1,193 23,579 Basic materials (1.3%) Albemarle Corp. 72 4,370 BASF SE (Germany) 228 15,926 Bemis Co., Inc. 94 2,854 BHP Billiton, Ltd. (Australia) 329 10,246 CF Industries Holdings, Inc. 44 7,522 Chicago Bridge & Iron Co., NV (Netherlands) 96 3,450 Cliffs Natural Resources, Inc. 104 4,969 Cytec Industries, Inc. 44 2,660 Domtar Corp. (Canada) 32 2,532 Fletcher Building, Ltd. (New Zealand) 2,712 12,855 Fortune Brands Home & Security, Inc. (NON) 163 3,687 Fresnillo PLC (Mexico) 1,111 23,113 LyondellBasell Industries NV Class A (Netherlands) 206 8,129 Monsanto Co. 284 21,925 Nippon Paper Group, Inc. (Japan) 1,000 15,403 Nitto Denko Corp. (Japan) 800 32,466 OZ Minerals, Ltd. (Australia) 1,279 10,864 PPG Industries, Inc. 103 10,654 Sealed Air Corp. 169 2,645 Steel Dynamics, Inc. 187 1,971 Valspar Corp. 77 3,712 voestalpine AG (Austria) 175 4,395 Westlake Chemical Corp. 22 1,199 Capital goods (1.5%) AGCO Corp. (NON) 88 3,538 Bekaert NV (Belgium) 342 8,936 Cummins, Inc. 132 12,797 Dover Corp. 144 8,145 Emerson Electric Co. 462 21,608 European Aeronautic Defense and Space Co. NV (France) 532 17,910 Exelis, Inc. 207 2,070 Fluor Corp. 139 6,516 Hitachi, Ltd. (Japan) 6,000 34,380 ITT Corp. 102 2,094 Lockheed Martin Corp. 180 14,904 McDermott International, Inc. (NON) 231 2,345 Metso Corp. OYJ (Finland) 302 9,930 Mitsubishi Electric Corp. (Japan) 3,000 23,622 Raytheon Co. 254 12,781 SembCorp Industries, Ltd. (Singapore) 5,000 18,741 Societe BIC SA (France) 185 18,129 Staples, Inc. 468 6,150 Textron, Inc. 238 5,624 Toyoda Gosei Co., Ltd. (Japan) 400 7,779 Communication services (1.2%) AT&T, Inc. 504 17,222 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,433 6,839 Comcast Corp. Class A 1,067 30,847 Deutsche Telekom AG (Germany) 658 6,493 France Telecom SA (France) 1,680 21,185 IAC/InterActiveCorp. 114 5,121 Koninklijke (Royal) KPN NV (Netherlands) 752 7,129 Portugal Telecom SGPS SA (Portugal) 4,148 15,718 Telecom Corp. of New Zealand, Ltd. (New Zealand) 7,898 15,356 Telstra Corp., Ltd. (Australia) 7,953 27,502 Verizon Communications, Inc. 900 37,476 Conglomerates (0.4%) AMETEK, Inc. 137 6,947 Danaher Corp. 358 18,605 General Electric Co. 969 18,498 Tyco International, Ltd. 316 16,799 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. 55 4,012 Alliance Data Systems Corp. (NON) 53 6,678 Bayerische Motoren Werke (BMW) AG (Germany) 260 19,697 Bed Bath & Beyond, Inc. (NON) 151 10,910 CBS Corp. Class B 385 12,289 Coach, Inc. 165 11,129 Daimler AG (Registered Shares) (Germany) 149 6,915 Daito Trust Construction Co., Ltd. (Japan) 200 17,611 Dillards, Inc. Class A 66 4,438 Dolby Laboratories, Inc. Class A (NON) 65 2,788 Dun & Bradstreet Corp. (The) 49 3,311 Expedia, Inc. 84 3,855 Foot Locker, Inc. 268 8,506 Gannett Co., Inc. 208 2,716 General Motors Co. (NON) 435 9,657 Global Payments, Inc. 107 4,545 Home Depot, Inc. (The) 448 22,104 Host Hotels & Resorts, Inc. (R) 2,461 37,555 Lear Corp. 82 3,268 Lowe's Cos., Inc. 321 8,577 Macy's, Inc. 254 9,665 Marriott International, Inc. Class A 176 6,813 McGraw-Hill Cos., Inc. (The) 187 8,112 Mediaset SpA (Italy) 2,620 4,074 Navistar International Corp. (NON) 73 2,040 News Corp. Class A 702 13,478 Next PLC (United Kingdom) 523 24,483 NGK Spark Plug Co., Ltd. (Japan) 1,000 12,838 O'Reilly Automotive, Inc. (NON) 83 7,951 PetSmart, Inc. 86 5,542 Peugeot SA (France) 610 6,031 Steven Madden, Ltd. (NON) 1 41 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 26,960 TABCORP Holdings, Ltd. (Australia) 8,051 22,743 Towers Watson & Co. Class A 56 3,375 Trump Entertainment Resorts, Inc. (NON) 6 18 URS Corp. 78 2,821 Vertis Holdings, Inc. (F) 11 — Viacom, Inc. Class B 300 14,319 VistaPrint NV (NON) 102 3,456 Volvo AB Class B (Sweden) 324 3,668 Wal-Mart Stores, Inc. 79 5,200 Wyndham Worldwide Corp. 113 5,627 Wynn Resorts, Ltd. 54 5,564 Consumer staples (2.4%) Brinker International, Inc. 81 2,617 British American Tobacco (BAT) PLC (United Kingdom) 397 18,690 Campbell Soup Co. 184 5,833 Church & Dwight Co., Inc. 41 2,183 Coca-Cola Co. (The) 133 9,939 ConAgra Foods, Inc. 358 9,004 Corrections Corporation of America (NON) 112 2,920 Costco Wholesale Corp. 256 22,116 CVS Caremark Corp. 682 30,649 Dr. Pepper Snapple Group, Inc. 212 8,747 Heineken NV (Netherlands) 158 7,566 Herbalife, Ltd. 78 3,494 ITOCHU Corp. (Japan) 1,300 14,251 Kao Corp. (Japan) 1,000 25,868 Kroger Co. (The) 457 10,059 Lorillard, Inc. 98 12,113 McDonald's Corp. 48 4,288 Metcash, Ltd. (Australia) 1,884 7,010 Molson Coors Brewing Co. Class B 153 5,883 Nestle SA (Switzerland) 1,019 57,880 PepsiCo, Inc. 66 4,478 Philip Morris International, Inc. 511 43,185 Procter & Gamble Co. (The) 242 15,074 Reckitt Benckiser Group PLC (United Kingdom) 97 5,154 Robert Half International, Inc. 143 4,064 Suedzucker AG (Germany) 361 10,988 Tesco PLC (United Kingdom) 3,949 18,424 Unilever PLC (United Kingdom) 224 7,080 Woolworths, Ltd. (Australia) 398 10,251 Energy (2.0%) BP PLC (United Kingdom) 4,142 25,177 Chevron Corp. 470 46,206 Compton Petroleum Corp. (Canada) (NON) 450 586 ConocoPhillips 104 5,425 Diamond Offshore Drilling, Inc. 55 3,200 Exxon Mobil Corp. 576 45,291 Helmerich & Payne, Inc. 70 3,171 HollyFrontier Corp. 138 4,068 Marathon Oil Corp. 334 8,320 Marathon Petroleum Corp. 191 6,889 Murphy Oil Corp. 112 5,221 National Oilwell Varco, Inc. 184 12,282 Occidental Petroleum Corp. 188 14,903 Oceaneering International, Inc. 151 6,979 Peabody Energy Corp. 167 3,901 Petrofac, Ltd. (United Kingdom) 733 17,498 Phillips 66 (NON) 52 1,562 Royal Dutch Shell PLC Class A (United Kingdom) 667 20,750 Schlumberger, Ltd. 65 4,111 Seadrill, Ltd. (Norway) 702 23,354 Stallion Oilfield Holdings, Ltd. 28 1,008 Superior Energy Services (NON) 126 2,727 Tesoro Corp. (NON) 124 2,743 Total SA (France) 816 35,307 Valero Energy Corp. 470 9,917 WPX Energy, Inc. (NON) 180 2,641 Financial (0.1%) Assurant, Inc. 107 3,572 CBOE Holdings, Inc. 171 4,318 Nasdaq OMX Group, Inc. (The) (NON) 230 5,032 Financials (0.5%) Bank of America Corp. 198 1,455 Camden Property Trust (R) 923 60,097 CIT Group, Inc. (NON) 78 2,667 Citigroup, Inc. 109 2,890 Goldman Sachs Group, Inc. (The) 77 7,369 Hartford Financial Services Group, Inc. (The) 407 6,846 Health care (2.9%) Abbott Laboratories 43 2,657 Aetna, Inc. 221 9,037 AmerisourceBergen Corp. 169 6,251 Amgen, Inc. 59 4,102 AstraZeneca PLC (United Kingdom) 833 33,630 C.R. Bard, Inc. 56 5,443 Celgene Corp. (NON) 62 4,232 Eli Lilly & Co. 521 21,335 Endo Pharmaceuticals Holdings, Inc. (NON) 136 4,423 Forest Laboratories, Inc. (NON) 429 15,015 Gilead Sciences, Inc. (NON) 222 11,089 GlaxoSmithKline PLC (United Kingdom) 789 17,513 HCA Holdings, Inc. 95 2,469 Health Management Associates, Inc. Class A (NON) 244 1,564 Humana, Inc. 101 7,715 Johnson & Johnson 232 14,484 McKesson Corp. 142 12,394 Merck & Co., Inc. 172 6,464 Novartis AG (Switzerland) 354 18,440 Omega Healthcare Investors, Inc. (R) 1,579 33,333 Omnicare, Inc. 91 2,868 Orion OYJ Class B (Finland) 586 10,247 Pfizer, Inc. 1,820 39,803 ResMed, Inc. (NON) 114 3,532 Roche Holding AG-Genusschein (Switzerland) 89 13,956 Sabra Health Care REIT, Inc. (R) 1,166 16,767 Sanofi (France) 247 16,856 Takeda Pharmaceutical Co., Ltd. (Japan) 800 33,435 United Therapeutics Corp. (NON) 86 3,805 UnitedHealth Group, Inc. 502 27,997 Ventas, Inc. (R) 1,114 65,525 Warner Chilcott PLC Class A (Ireland) (NON) 266 5,017 Insurance (0.8%) Allied World Assurance Co. Holdings AG 47 3,614 American Financial Group, Inc. 94 3,656 Aon PLC (United Kingdom) 271 12,602 Arch Capital Group, Ltd. (NON) 140 5,352 Assured Guaranty, Ltd. (Bermuda) 217 2,591 Aviva PLC (United Kingdom) 5,873 23,700 Baloise Holding AG (Switzerland) 94 5,817 Berkshire Hathaway, Inc. Class B (NON) 122 9,682 Everest Re Group, Ltd. 49 5,004 Fidelity National Financial, Inc. Class A 247 4,653 NKSJ Holdings, Inc. (Japan) 1,500 27,603 Reinsurance Group of America, Inc. Class A 80 4,014 RenaissanceRe Holdings, Ltd. 56 4,316 RSA Insurance Group PLC (United Kingdom) 8,934 13,668 W.R. Berkley Corp. 126 4,828 Investment banking/Brokerage (0.4%) Delek Group, Ltd. (Israel) 23 3,775 Eaton Vance Corp. 220 5,355 Investment AB Kinnevik Class B (Sweden) 1,393 24,513 Jefferies Group, Inc. 338 4,516 Man Group PLC (United Kingdom) 9,856 11,090 Morgan Stanley 743 9,926 TD Ameritrade Holding Corp. 365 6,263 Real estate (10.7%) Alexandria Real Estate Equities, Inc. (R) 98 6,709 Apartment Investment & Management Co. Class A (R) 1,966 53,220 Ashford Hospitality Trust, Inc. (R) 2,618 22,384 AvalonBay Communities, Inc. (R) 406 56,739 Boston Properties, Inc. (R) 563 57,950 BRE Properties (R) 73 3,594 Chimera Investment Corp. (R) 851 2,383 CommonWealth REIT (R) 1,670 29,476 Corporate Office Properties Trust (R) 1,340 29,493 DCT Industrial Trust, Inc. (R) 3,481 20,259 Digital Realty Trust, Inc. (R) 301 21,302 Duke Realty Corp. (R) 2,822 39,056 Entertainment Properties Trust (R) 721 29,756 Equity Residential Trust (R) 2,162 132,098 Essex Property Trust, Inc. (R) 67 10,081 Federal Realty Investment Trust (R) 692 68,010 First Industrial Realty Trust (NON) (R) 1,325 15,807 General Growth Properties (R) 1,151 19,279 Hang Lung Group, Ltd. (Hong Kong) 1,000 5,785 HCP, Inc. (R) 1,573 64,241 Health Care REIT, Inc. (R) 735 40,770 Highwoods Properties, Inc. (R) 1,050 33,873 Kimco Realty Corp. (R) 3,882 69,682 Lexington Realty Trust (R) 3,222 26,775 Liberty Property Trust (R) 1,753 60,777 Link REIT (The) (Hong Kong) (R) 2,000 7,679 Macerich Co. (The) (R) 377 21,508 Mack-Cali Realty Corp. (R) 1,216 33,124 National Health Investors, Inc. (R) 587 28,334 Pennsylvania Real Estate Investment Trust (R) 2,493 31,611 Post Properties, Inc. (R) 1,019 49,330 Prologis, Inc. (R) 1,768 56,541 Public Storage (R) 937 125,061 Rayonier, Inc. (R) 90 3,867 Realty Income Corp. (R) 262 10,042 Regency Centers Corp. (R) 107 4,688 Senior Housing Properties Trust (R) 130 2,685 Simon Property Group, Inc. (R) 1,797 265,093 SL Green Realty Corp. (R) 224 16,802 Sunstone Hotel Investors, Inc. (NON) (R) 2,969 29,720 Taubman Centers, Inc. (R) 77 5,621 UDR, Inc. (R) 497 12,872 Vornado Realty Trust (R) 618 50,627 Weingarten Realty Investors (R) 1,973 50,469 Technology (2.4%) Agilent Technologies, Inc. 238 9,677 AOL, Inc. (NON) 229 6,281 Apple, Inc. (NON) 170 98,214 Applied Materials, Inc. 587 6,064 BMC Software, Inc. (NON) 174 7,364 Broadcom Corp. Class A (NON) 228 7,376 Brocade Communications Systems, Inc. (NON) 508 2,362 CA, Inc. 308 7,660 Cadence Design Systems, Inc. (NON) 419 4,274 Cisco Systems, Inc. 1,171 19,122 Dell, Inc. (NON) 624 7,694 Fujitsu, Ltd. (Japan) 3,000 13,132 Google, Inc. Class A (NON) 72 41,822 IBM Corp. 120 23,148 Intel Corp. 376 9,716 KLA-Tencor Corp. 98 4,491 L-3 Communications Holdings, Inc. 88 6,001 Lam Research Corp. (NON) 92 3,432 Microsoft Corp. 1,760 51,374 Nikon Corp. (Japan) 500 13,936 Nokia OYJ (Finland) 3,574 9,472 NVIDIA Corp. (NON) 333 4,139 Oracle Corp. 204 5,400 Polycom, Inc. (NON) 151 1,727 QLogic Corp. (NON) 456 6,206 Qualcomm, Inc. 79 4,527 Symantec Corp. (NON) 543 8,058 Tech Data Corp. (NON) 49 2,333 Teradyne, Inc. (NON) 181 2,615 Vishay Intertechnology, Inc. (NON) 207 2,198 Western Digital Corp. (NON) 134 4,206 Transportation (0.3%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 9,126 Delta Air Lines, Inc. (NON) 719 8,700 Deutsche Post AG (Germany) 424 6,994 United Parcel Service, Inc. Class B 74 5,546 Wabtec Corp. 47 3,413 Yangzijiang Shipbuilding Holdings, Ltd. (China) 12,000 9,638 Utilities and power (0.8%) AES Corp. (The) (NON) 566 6,843 Ameren Corp. 217 7,011 CenterPoint Energy, Inc. 373 7,546 CMS Energy Corp. 238 5,545 DTE Energy Co. 146 8,297 Enel SpA (Italy) 3,718 10,615 Energias de Portugal (EDP) SA (Portugal) 2,109 4,395 Entergy Corp. 145 9,357 NRG Energy, Inc. (NON) 248 3,799 PG&E Corp. 305 13,329 Red Electrica Corporacion. SA (Spain) 634 23,476 RWE AG (Preference) (Germany) 866 28,882 TECO Energy, Inc. 220 3,828 Westar Energy, Inc. 121 3,463 Total common stocks (cost $5,074,153) INVESTMENT COMPANIES (10.2%) (a) Shares Value Putnam Absolute Return 700 Fund (Class Y) 142,361 $1,638,576 Total investment Companies (cost $1,663,058) CORPORATE BONDS AND NOTES (9.4%) (a) Principal amount Value Basic materials (0.4%) ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) $5,000 $4,813 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 5,000 4,369 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 5,000 5,213 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 5,000 5,357 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 4,946 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 4,913 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 15,000 — Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 15,000 17,550 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 5,000 5,163 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 4,000 4,863 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 5,000 5,647 Capital goods (0.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 25,000 25,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 10,000 13,069 Ryerson, Inc. company guaranty sr. notes 12s, 2015 5,000 5,100 Communication services (1.0%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 5,843 American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 (R) 5,000 5,907 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 5,000 5,911 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 16,940 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 5,000 6,463 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,433 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,481 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,111 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 12,000 12,525 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,156 5,066 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 10,000 9,825 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,704 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 15,600 Qwest Corp. notes 6 3/4s, 2021 4,000 4,475 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 10,817 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 29,700 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 4,466 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,358 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,263 Consumer cyclicals (1.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 5,000 5,693 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 4,225 American Media, Inc. 144A notes 13 1/2s, 2018 320 291 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 3,450 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 52,000 35,100 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,553 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 20,000 21,500 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,213 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 5,000 5,721 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 10,000 10,250 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 6,000 5,955 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 20,800 Liberty Interactive, LLC debs. 8 1/4s, 2030 5,000 5,088 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 20,000 1,500 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,313 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 5,000 5,175 QVC, Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,300 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 9,000 10,635 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) (F) (NON) 15,000 2 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,623 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 6,975 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,025 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 15,000 16,838 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,870 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 14,099 11,808 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,281 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,620 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 12,051 McDonald's Corp. sr. unsec. notes 5.7s, 2039 15,000 19,399 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 4,950 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 19,200 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,063 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 10,000 11,450 Energy (0.6%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,243 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,588 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 14,250 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 3,000 2,865 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,591 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 20,000 22,150 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,173 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 10,000 14,257 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 9,756 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,533 Financials (1.6%) Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 3,000 3,026 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 1,000 958 American Express Co. sr. unsec. notes 8 1/8s, 2019 20,000 26,676 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 10,828 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 17,686 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 5,000 5,458 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 3,000 3,105 CIT Group, Inc. 144A bonds 7s, 2017 30,749 30,710 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 5,000 5,055 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 5,000 5,441 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 5,987 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 5,000 4,025 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 5,000 4,779 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,150 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 4,852 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 5,678 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 5,000 5,125 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 5,000 3,100 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 15,000 14,888 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 15,169 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 5,000 4,450 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 5,000 5,393 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,343 MetLife, Inc. sr. unsec. 6 3/4s, 2016 5,000 5,883 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 5,000 5,150 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 10,000 10,425 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 5,000 5,056 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 15,000 10,909 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 5,779 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 5,000 5,799 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 10,000 11,066 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,155 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 20,000 21,275 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 1,985 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,040 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 4,988 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,492 5,547 WellPoint, Inc. notes 7s, 2019 5,000 6,315 Technology (0.7%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 15,000 13,725 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 4,525 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 3,000 3,233 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 55,270 54,994 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,210 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,513 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 12,720 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 5,000 6,015 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 5,000 5,187 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 4,000 4,110 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,093 Utilities and power (2.4%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 16,650 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,736 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,173 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.417s, 2013 10,000 10,000 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 100,000 117,971 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 6,000 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 25,000 15,125 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 5,275 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 6,645 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,707 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 5,000 5,994 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 35,875 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 37,000 37,925 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 5,000 4,902 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,425 Nevada Power Co. notes 6 1/2s, 2018 10,000 12,383 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,169 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 16,461 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,512 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 5,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,880 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 5,000 6,766 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 10,000 10,270 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 5,000 6,308 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 20,343 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 5,000 5,125 Total corporate bonds and notes (cost $1,457,739) CONVERTIBLE BONDS AND NOTES (7.6%) (a) Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $23,000 $23,920 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 19,000 19,143 Capital goods (0.7%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 30,000 31,238 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 19,950 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 35,000 30,800 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 20,818 Communication services (1.1%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 23,000 21,706 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 30,000 46,688 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 46,000 43,413 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 31,885 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 38,000 7,125 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 17,000 23,651 Consumer cyclicals (2.1%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 12,060 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 44,000 43,780 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 33,000 30,814 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 28,975 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 33,000 37,455 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 38,351 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 37,000 35,428 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 57,000 56,537 PHH Corp. cv. sr. unsec. notes 4s, 2014 31,000 30,496 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 24,641 Consumer staples (0.2%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,863 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 22,000 21,395 Energy (0.6%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 33,000 25,389 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 20,000 18,163 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 21,692 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 17,000 14,323 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 25,000 21,656 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 150 Financials (0.7%) Amtrust Financial Services, Inc. 144A cv. sr. unsec. notes 5 1/2s, 2021 13,000 14,762 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 32,000 32,320 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.968s, 2012 (R) 25,000 24,845 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 24,120 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 21,969 Health care (0.8%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 27,000 24,368 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (NON) 25,000 6,250 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (NON) 14,000 4,620 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 28,000 19,775 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 35,000 34,431 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 8,876 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 24,229 Technology (1.0%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 42,000 42,263 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 11,000 11,481 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 55,000 68,956 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 23,794 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 20,000 20,038 Transportation (0.1%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 23,000 11,570 Total convertible bonds and notes (cost $1,221,181) CONVERTIBLE PREFERRED STOCKS (7.0%) (a) Shares Value Banking (0.4%) Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 60 $66,300 Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 18 18 Communication services (0.2%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 32,120 Consumer cyclicals (1.8%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 210 20,186 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,020 52,141 General Motors Co. Ser. B, $2.375 cv. pfd. 2,265 83,380 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 41 40,898 Nielsen Holdings NV $3.125 cv. pfd. 760 41,088 Stanley Black & Decker, Inc. $4.75 cv. pfd. 390 44,948 Consumer staples (0.5%) Bunge, Ltd. $4.875 cv. pfd. 370 34,125 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 1,865 16,692 Newell Financial Trust I $2.625 cum. cv. pfd. 650 29,738 Energy (0.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 445 21,332 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 48 39,720 Financials (1.9%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 1,375 35,234 AMG Capital Trust II $2.575 cv. pfd. 1,085 45,367 Bank of America Corp. Ser. L, 7.25% cv. pfd. 82 76,363 Citigroup, Inc. $7.50 cv. pfd. 820 68,880 Hartford Financial Services Group, Inc. (The) Ser. F, $1.182 cv. pfd. 1,095 21,079 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 38,247 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 18 — MetLife, Inc. $3.75 cv. pfd. 481 28,215 Real estate (0.4%) Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 1,435 27,247 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 725 38,693 Technology (0.2%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 50 33,000 Transportation (0.2%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,025 30,904 Utilities and power (1.0%) AES Trust III $3.375 cv. pfd. 1,085 53,708 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 45,336 Great Plains Energy, Inc. $6.00 cv. pfd. 500 29,795 PPL Corp. $4.375 cv. pfd. 600 31,410 Total convertible preferred stocks (cost $1,189,137) U.S. TREASURY OBLIGATIONS (3.7%) (a) Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $32,000 $45,709 4 5/8s, February 15, 2040 30,000 42,252 4 1/2s, February 15, 2036 17,000 23,205 4 3/8s, May 15, 2041 95,000 129,116 U.S. Treasury Notes 3 1/2s, February 15, 2018 31,000 35,646 3 1/8s, October 31, 2016 75,000 83,209 1 7/8s, September 30, 2017 17,000 17,990 1 3/8s, May 15, 2013 68,000 68,753 1s, August 31, 2016 140,000 142,538 Total U.S. treasury Obligations (cost $563,252) FOREIGN GOVERNMENT BONDS AND NOTES (1.2%) (a) Principal amount Value Indonesia (Republic of) 144A notes 5 1/4s, 2042 $200,000 $197,750 Total foreign government bonds and notes (cost $196,315) MORTGAGE-BACKED SECURITIES (0.8%) (a) Principal amount Value Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class B, 5.358s, 2037 (F) $25,000 $26,032 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.774s, 2039 7,209 7,197 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.753s, 2038 171,850 1,622 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,303 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 16,952 17,143 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 9,575 FRB Ser. 05-CB13, Class X2, IO, 0.024s, 2043 22,267,248 4,453 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,082 LB-UBS Commercial Mortgage Trust Ser. 03-C5, Class F, 4.843s, 2037 10,000 9,455 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.357s, 2040 237,721 1,874 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.743s, 2050 7,973 7,963 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 19,484 19,610 Total mortgage-backed securities (cost $117,245) UNITS (0.2%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $36,000 Total Units (cost $41,569) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $12,597 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,699 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 6,029 Total municipal bonds and notes (cost $25,069) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 5 $4,287 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 430 9,845 Total preferred stocks (cost $14,301) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $ 0.01 6,345 $1,523 Total warrants (cost $1,269) SHORT-TERM INVESTMENTS (29.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 3,971,328 $3,971,328 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 $500,000 499,192 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.105%, July 26, 2012 (SEG) 140,000 139,979 U.S. Treasury Bills with effective yields ranging from 0.073% to 0.075%, June 28, 2012 (SEG) 130,000 129,992 Total short-term investments (cost $4,740,448) TOTAL INVESTMENTS Total investments (cost $16,304,736) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $961,710) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 6/20/12 $95,588 $102,366 $(6,778) Barclays Bank PLC Hong Kong Dollar Buy 6/20/12 979 980 (1) Swiss Franc Buy 6/20/12 7,311 7,816 (505) Citibank, N.A. British Pound Buy 6/20/12 4,161 4,380 (219) British Pound Sell 6/20/12 4,161 4,221 60 Danish Krone Buy 6/20/12 17,476 18,506 (1,030) Euro Sell 6/20/12 38,705 41,488 2,783 Singapore Dollar Sell 6/20/12 7,993 8,305 312 Swiss Franc Buy 6/20/12 7,826 8,369 (543) Credit Suisse AG Australian Dollar Sell 6/20/12 194 372 178 Euro Sell 6/20/12 33,883 36,296 2,413 Japanese Yen Buy 6/20/12 3,625 3,582 43 Norwegian Krone Buy 6/20/12 13,304 14,215 (911) Swedish Krona Buy 6/20/12 2,930 3,023 (93) Deutsche Bank AG Australian Dollar Buy 6/20/12 19,842 20,980 (1,138) Australian Dollar Sell 6/20/12 19,842 19,889 47 Mexican Peso Buy 6/20/12 12,632 13,957 (1,325) Mexican Peso Sell 6/20/12 12,632 13,805 1,173 Goldman Sachs International Australian Dollar Sell 6/20/12 973 1,182 209 Euro Sell 6/20/12 5,812 6,223 411 Swedish Krona Sell 6/20/12 9,630 10,397 767 HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 2,918 2,925 (7) Australian Dollar Sell 6/20/12 2,918 3,085 167 British Pound Buy 6/20/12 21,884 22,200 (316) British Pound Sell 6/20/12 21,884 23,029 1,145 Euro Sell 6/20/12 53,544 57,272 3,728 New Zealand Dollar Sell 6/20/12 28,608 30,689 2,081 Singapore Dollar Buy 6/20/12 3,803 3,950 (147) Swiss Franc Buy 6/20/12 11,224 12,005 (781) JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/20/12 25,581 27,078 1,497 British Pound Buy 6/20/12 4,007 4,216 (209) British Pound Sell 6/20/12 4,007 4,065 58 Euro Sell 6/20/12 42,909 46,494 3,585 Hong Kong Dollar Buy 6/20/12 1,791 1,792 (1) Singapore Dollar Sell 6/20/12 6,519 6,822 303 Royal Bank of Scotland PLC (The) British Pound Buy 6/20/12 34,674 36,077 (1,403) Euro Sell 6/20/12 14,345 16,069 1,724 Japanese Yen Sell 6/20/12 7,444 7,359 (85) State Street Bank and Trust Co. Euro Buy 6/20/12 104,244 111,854 (7,610) Israeli Shekel Sell 6/20/12 1,690 1,778 88 Japanese Yen Sell 6/20/12 5,525 5,399 (126) UBS AG Euro Sell 6/20/12 53,050 56,375 3,325 Israeli Shekel Buy 6/20/12 2,944 3,000 (56) Israeli Shekel Sell 6/20/12 2,944 3,040 96 Mexican Peso Buy 6/20/12 11,735 12,826 (1,091) Mexican Peso Sell 6/20/12 11,735 12,977 1,242 Norwegian Krone Sell 6/20/12 24,989 26,688 1,699 Westpac Banking Corp. British Pound Buy 6/20/12 5,856 6,162 (306) British Pound Sell 6/20/12 5,856 5,941 85 Euro Buy 6/20/12 52,926 56,697 (3,771) Japanese Yen Buy 6/20/12 13,806 13,494 312 Total FUTURES CONTRACTS OUTSTANDING at 5/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 1 $169,000 Sep-12 $(4,674) U.S. Treasury Note 5 yr (Long) 1 124,188 Sep-12 436 U.S. Treasury Note 10 yr (Long) 1 133,938 Sep-12 1,146 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- $— EUR 10,000 9/20/13 477 bp $680 JPMorgan Chase Bank NA DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (73,384) DJ CDX NA HY Series 18 Index B+/P 56,438 2,150,000 6/20/17 500 bp (77,596) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at May 31, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $16,058,444. (b) The aggregate identified cost on a tax basis is $16,377,239, resulting in gross unrealized appreciation and depreciation of $776,073 and $827,129, respectively, or net unrealized depreciation of $51,056. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,313 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,666,552 and $953,424, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,208,836 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $4,400,000 on forward currency contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,360 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Transactions with affiliated issuers Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 700 Fund (Class Y) $— $— Market values are shown for those securities affiliated at period end. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $164,113 $43,434 $— Capital goods 183,094 54,905 — Communication services 133,524 57,364 — Conglomerates 60,849 — — Consumer cyclicals 330,494 64,886 — Consumer staples 254,026 125,782 — Energy 190,143 123,094 — Financials 2,114,607 157,873 — Health care 360,756 110,642 — Technology 384,549 9,472 — Transportation 36,423 6,994 — Utilities and power 69,018 67,368 — Total common stocks — Convertible bonds and notes — 1,216,172 — Convertible preferred stocks — 1,126,146 18 Corporate bonds and notes — 1,509,911 2 Foreign government bonds and notes — 197,750 — Investment Companies 1,638,576 — — Mortgage-backed securities — 121,309 — Municipal bonds and notes — 32,325 — Preferred stocks — 14,132 — U.S. Treasury Obligations — 588,418 — Units — 36,000 — Warrants — — 1,523 Short-term investments 3,971,328 769,163 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,079 $— Futures contracts (3,092) — — Credit default contracts — (6,738) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $127,296 $134,034 Foreign exchange contracts 29,531 28,452 Equity contracts 1,523 — Interest rate contracts 1,582 4,674 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012
